Exhibit 10.102

 

STOCK PURCHASE AGREEMENT,

 

dated as of February 10, 2006,

 

among

 

PHC ACQUISITION, INC.,

 

PRIMROSE HOLDINGS, INC.

 

and

 

THE PARTIES SET FORTH ON SCHEDULE A AND SCHEDULE B

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS

2

1.1

 

Certain Definitions

2

 

 

 

 

ARTICLE II

 

PURCHASE AND SALE OF THE SHARES; TERMINATION AND CANCELLATION OF THE COMPANY
STOCK OPTIONS

12

2.1

 

Purchase and Sale of the Shares

12

2.2

 

Exercise of Company Stock Options; Termination and Cancellation of Company Stock
Options

12

2.3

 

Closing

13

2.4

 

Transactions to be Effected at the Closing

14

2.5

 

Section 338 Elections

14

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

15

3.1

 

Organization; Authority and Enforceability

16

3.2

 

Noncontravention

16

3.3

 

The Shares and the Company Stock Options

17

3.4

 

Brokers’ Fees

17

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

17

4.1

 

Organization, Qualification and Corporate Power; Authority and Enforceability

18

4.2

 

Subsidiaries

18

4.3

 

Capitalization

19

4.4

 

Noncontravention

20

4.5

 

Financial Statements

21

4.6

 

Taxes

21

4.7

 

Compliance with Laws and Orders; Permits

23

4.8

 

No Undisclosed Liabilities

23

4.9

 

Tangible Personal Assets

24

4.10

 

Real Property

24

4.11

 

Intellectual Property

25

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

4.12

 

Absence of Certain Changes or Events

26

4.13

 

Contracts

27

4.14

 

Litigation

28

4.15

 

Employee Benefits

28

4.16

 

Labor and Employment Matters

30

4.17

 

Environmental

31

4.18

 

Franchise Agreements

31

4.19

 

Franchisees, Suppliers, Vendors and Referral Sources

31

4.20

 

New Franchises

31

4.21

 

No Set-Off Rights

31

4.22

 

UFOC

31

4.23

 

Restricted Cash

32

4.24

 

Insurance

32

4.25

 

Brokers’ Fees

32

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

32

5.1

 

Organization

32

5.2

 

Authorization

32

5.3

 

Noncontravention

33

5.4

 

Availability of Funds

33

5.5

 

Solvency

33

5.6

 

Brokers’ Fees

34

5.7

 

Affiliates

34

 

 

 

 

ARTICLE VI

 

COVENANTS

34

6.1

 

Regulatory Matters and Approvals

34

6.2

 

Consents

35

6.3

 

Operation of the Company’s Business

35

6.4

 

Access

36

6.5

 

Resignations

37

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

6.6

 

Excess Cash; Stay Bonuses

37

6.7

 

Notice of Developments

37

6.8

 

Support Services

38

6.9

 

No Solicitation

38

6.10

 

Indemnification Following the Closing

39

6.11

 

Taking of Necessary Action; Further Action

40

6.12

 

[RESERVED]

40

6.13

 

Tax Matters

40

6.14

 

Insurance

44

6.15

 

Financing

44

6.16

 

Stockholders’ Agreement

44

 

 

 

 

ARTICLE VII

 

CONDITIONS TO OBLIGATIONS TO CLOSE

44

7.1

 

Conditions to Obligation of the Buyer

44

7.2

 

Conditions to Obligation of the Sellers

46

 

 

 

 

ARTICLE VIII

 

TERMINATION; AMENDMENT; WAIVER

47

8.1

 

Termination of Agreement

47

8.2

 

Certain Fees and Expenses

48

8.3

 

Effect of Termination

48

8.4

 

Amendments

48

8.5

 

Waiver

48

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

49

9.1

 

Press Releases and Public Announcement

49

9.2

 

No Third-Party Beneficiaries

49

9.3

 

Entire Agreement

49

9.4

 

Succession and Assignment

50

9.5

 

Construction

50

9.6

 

Notices

50

9.7

 

Governing Law

52

9.8

 

Dispute Resolution

52

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

9.9

 

Headings

53

9.10

 

Severability

53

9.11

 

Expenses

53

9.12

 

Non-Survival of Representations, Warranties and Agreements

53

9.13

 

Incorporation of Exhibits and Schedules

53

9.14

 

Limited Recourse

53

9.15

 

Specific Performance

54

9.16

 

Counterparts

54

 

iv

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of February 10, 2006 (the “Agreement”), among
PHC ACQUISITION, INC., a Delaware corporation (the “Buyer”), PRIMROSE HOLDINGS,
INC., a Delaware corporation (the “Company”), the parties set forth on Schedule
A (the “Stockholders”) and the parties set forth on Schedule B (the
“Optionholders”).

 

RECITALS

 

WHEREAS, each Stockholder is the record and beneficial owner of the number of
shares (the “Shares”) of Common Stock, $0.01 par value per share, of the Company
(the “Common Stock”), set forth opposite each such Stockholder’s name on
Schedule A under the heading “Number of Shares Owned”; and

 

WHEREAS, the Stockholders collectively own 100% of the issued and outstanding
shares of Common Stock; and

 

WHEREAS, the Stockholders desire to sell all of the Shares set forth opposite
each such Stockholder’s name on Schedule A under the heading “Number of Sale
Shares” (such Shares, the “Sale Shares”) to the Buyer, and the Buyer desires to
purchase all of the Sale Shares from the Stockholders, upon the terms and
subject to the conditions set forth in this Agreement (such sale and purchase of
the Sale Shares, the “Share Purchase”); and

 

WHEREAS, each Optionholder holds all of the Company Stock Options (as defined
below) for the purchase of the number of Shares set forth opposite each such
Optionholder’s name on Schedule B under the heading “Number of Option Shares
Owned”; and

 

WHEREAS, upon the terms and conditions set forth in this Agreement, each
Optionholder consents to the termination and cancellation by the Company of the
Company Stock Options (as defined below) for the purchase of the number of
Shares set forth opposite each such Optionholder’s name on Schedule B under the
heading “Number of Option Shares to be Terminated and Canceled” (such
termination and cancellation of the Company Stock Options, the “Option
Cancellation”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.1           Certain Definitions.

 

(a)           When used in this Agreement, the following terms will have the
meanings assigned to them in this Section 1.1(a):

 

“Acquisition” means the Share Purchase and the Option Cancellation.

 

“Acquisition Agreement” has the meaning set forth in Section 6.9(c).

 

“Action” means any claim, action, suit, inquiry, hearing, proceeding or other
investigation.

 

“Actual Knowledge of the Sellers” means the actual knowledge of any of the
following persons: Brian D. Fitzgerald, Jo Kirchner, Robert Benowitz,
Lee-Allison Scott, James T. Steger and Derek Fuller, in each case without
obligation of inquiry.

 

“Adjustment Amount” means an amount equal to (a) $1,110,000 minus (b) the
Company’s and its Subsidiaries’ assignment development costs related to the
purchase of land as of the Closing Date (which amount will be calculated in
accordance with the Company’s past practices).

 

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such Person.  For purposes of this definition,
“Control” (including the terms “Controlled by” and “under common Control with”)
means possession of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of stock, as trustee or
executor, by Contract or otherwise.

 

“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local
or foreign law.

 

“Aggregate Option Payment” means the aggregate consideration payable to the
Optionholders in connection with the Option Cancellation.

 

“Aggregate Share Payment” means the aggregate consideration payable to the
Stockholders in connection with the Share Purchase.

 

“Agreement” has the meaning set forth in the preamble.

 

“Annual Financial Statements” has the meaning set forth in Section 4.5.

 

“Benefit Plan” means any “employee benefit plan” as defined in ERISA Section
3(3), including any (a) nonqualified deferred compensation or retirement plan or
arrangement which is an Employee Pension Benefit Plan (as defined in ERISA
Section 3(2)), (b) qualified defined contribution retirement plan or arrangement
which is an Employee Pension Benefit Plan, (c) qualified defined

 

2

--------------------------------------------------------------------------------


 

benefit retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in ERISA Section 3(37)), (d)
Employee Welfare Benefit Plan (as defined in ERISA Section 3(1)) or material
fringe benefit plan or program, or (e) stock purchase, stock option, severance
pay, employment, change-in-control, vacation pay, company award, salary
continuation, sick leave, excess benefit, bonus or other incentive compensation,
life insurance, or other employee benefit plan, contract, program, policy or
other arrangement, whether or not subject to ERISA, under which any present or
former employee of the Company or any of its Subsidiaries has any present or
future right to benefits sponsored or maintained by the Company, any Subsidiary
of the Company or any ERISA Affiliate.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York City or Bethesda, Maryland are authorized or required
by Law to close.

 

“Buyer” has the meaning set forth in the preamble.

 

“Capital Partners Advisory Services Agreement” has the meaning set forth in
Section 6.8.

 

“Closing” has the meaning set forth in Section 2.3.

 

“Closing Date” has the meaning set forth in Section 2.3.

 

“Code” means the Internal Revenue Code of 1986.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Company Benefit Plans” has the meaning set forth in Section 4.15(a).

 

“Company-Leased Real Property” has the meaning set forth in Section 4.10(b).

 

“Company-Owned Intellectual Property” has the meaning set forth in Section
4.11(b).

 

“Company-Owned Real Property” has the meaning set forth in Section 4.10(a).

 

“Company Stock Options” has the meaning set forth in Section 4.3(b).

 

“Contract” means any written or oral agreement, contract, commitment,
arrangement or understanding.

 

3

--------------------------------------------------------------------------------


 

“Disclosure Schedule” has the meaning set forth in the introductory paragraph to
Article III.

 

“DOJ” has the meaning set forth in Section 6.1(a).

 

“Election Allocations” has the meaning set forth in Section 2.5(c).

 

“Election Corporation” means the Company and any of its Subsidiaries to the
extent that the Company and any such Subsidiary is subject to a Section
338(h)(10) Election.

 

“Environmental, Health, and Safety Requirements” shall mean all applicable
federal, state, local, and foreign statutes, regulations, ordinances, and other
provisions having the force or effect of Law, all final and binding judicial and
administrative orders and determinations, and all common law (“Requirements”),
in each case, in effect as of the Closing Date and that regulate worker health
and safety, and pollution or protection of the environment, including, without
limitation, all such Requirements that regulate the aforementioned aspects of
the presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, or cleanup of any hazardous materials,
hazardous substances, or hazardous wastes, pesticides, pollutants, contaminants,
toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, or radiation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Person who is, or at any time was, a member of a
“controlled group of corporations” within the meaning of Section 414(b) or (c)
of the Code and, for the purpose of Section 302 of ERISA and/or Section 412,
4971, 4977, 4980D, 4980E and/or each “applicable section” under Section
414(f)(2) of the Code, within the meaning of Section 412(n)(6) of the Code that
includes, or at any time included, the Company or any Affiliate thereof, or any
predecessor of any of the foregoing.

 

“Estimated Election Allocations” has the meaning set forth in Section 2.5(c).

 

“Excess Cash Amount” means an amount (which may be positive or negative) equal
to (i) the amount of cash and cash equivalents held by the Company and its
Subsidiaries, in the aggregate, as of immediately prior to the Closing (but
prior to paying any of the amounts set forth in items (iv) through (vii) below)
minus (ii) the amount of the Fund (as such term is defined in the Form Franchise
Agreement) as of the Closing minus (iii) the amount of the cooperative
advertising fund described in item 2 of Section 4.23 of the Disclosure Schedule,
minus (iv) $193,750.00 (which amount is the aggregate amount of the Advisory Fee
(as such term is defined in the Capital Partners Advisory Services

 

4

--------------------------------------------------------------------------------


 

Agreement) payable by the Company to Capital Partners, Inc. pursuant to the
Capital Partners Advisory Services Agreement) minus (v) the aggregate amount of
the Fee (as such term is defined in the Security Capital Advisory Services
Agreement) payable by the Company to Security Capital pursuant to the Security
Capital Advisory Services Agreement minus (vi) the aggregate amount of Stay Pay
Bonuses, minus (vii) the aggregate amount of Transaction Expenses, minus (viii)
the Adjustment Amount.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Expenses” has the meaning set forth in Section 9.11.

 

“Final Election Allocations” has the meaning set forth in Section 2.5(c).

 

“Financial Statements” has the meaning set forth in Section 4.5.

 

“Financing” has the meaning set forth in Section 5.4.

 

“Form Franchise Agreement” means the form of franchise agreement attached as
Exhibit B to the Company’s Uniform Franchise Offering Circular effective as of
March 28, 2005.

 

“Franchise Agreement” means any Contract pursuant to which Franchisees operate
schools.

 

“Franchisee” means any franchisee of the Company.

 

“FTC” has the meaning set forth in Section 6.1(a).

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state or local government or foreign, international,
multinational or other government, including any department, commission, board,
agency, bureau, official or other regulatory, administrative or judicial
authority thereof.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Independent Accounting Firm” means any nationally recognized independent
registered public accounting firm which has not represented any Security Capital
Company or the Buyer or any of its Affiliates for the past five years as will be
agreed by Security Capital and the Buyer in writing.

 

“Intellectual Property” has the meaning set forth in Section 4.11(a).

 

5

--------------------------------------------------------------------------------


 

“Interim Financial Statements” has the meaning set forth in Section 4.5.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of the Sellers” or any similar phrase means the actual knowledge of
any of the following persons if such persons had made reasonable inquiry of the
appropriate directors, officers and employees of the Company: Brian D.
Fitzgerald, Jo Kirchner, Robert Benowitz, Lee-Allison Scott, James T. Steger and
Derek Fuller.

 

“Law” means any statute, law, ordinance, rule, regulation or binding policy of
any Governmental Entity.

 

“Liability” means all indebtedness, obligations and other liabilities and
contingencies of a Person, of whatever kind or nature, whether known or unknown,
whether asserted or unasserted, whether absolute, accrued, contingent, fixed or
otherwise, or whether due or to become due, including any liability for Taxes.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, hypothecation or other encumbrance in respect of such
property or asset.

 

“Losses” has the meaning set forth in Section 6.13(a).

 

“Material Adverse Effect” means any effect or change that would be materially
adverse to the ability of the Sellers to consummate timely the transactions
contemplated hereby, or any material adverse effect on the assets, properties,
condition (financial or otherwise) or operations of the Company and its
Subsidiaries, taken as a whole, other than any such effect or change, directly
or indirectly, (a) resulting from or arising in connection with (i) general
political, economic, financial, capital market or industry-wide conditions, (ii)
regulatory changes, changes in Law or changes in GAAP, (iii) any acts of war,
sabotage or terrorism involving the United States of America or its interests,
or an escalation or worsening thereof, (iv) this Agreement, the proposed sale of
Security Capital, the transactions contemplated hereby or the announcement or
other disclosure of this Agreement, the transactions contemplated hereby or a
sale of Security Capital, (v) any condition described in the Disclosure
Schedule, or (vi) any breach by the Buyer of this Agreement, or (b) attributable
to the fact that the prospective owner of the Company and any of its
Subsidiaries is the Buyer or any Affiliate of the Buyer.

 

“New Franchise” has the meaning set forth in Section 4.20.

 

“One-Step Transaction” means any of the following transactions (or series of
related transactions): (i) any direct or indirect acquisition or purchase of 50%
or more of the consolidated assets of Security Capital, as of September 30,

 

6

--------------------------------------------------------------------------------


 

2005, which acquisition or purchase includes substantially all of the
consolidated assets of the Company, or (ii) so long as immediately following the
consummation of such transaction, Security Capital continues to own 50% or more
of the voting power of WC Holdings, Inc. and its direct and indirect
Subsidiaries, as of September 30, 2005, (A) any direct or indirect acquisition
or purchase of 50% or more of the combined voting power of Security Capital,
which acquisition or purchase contemplates Security Capital remaining the direct
or indirect owner of 90% or more of the combined voting power of the Shares, (B)
any tender offer or exchange offer that if consummated would result in any
Person beneficially owning 50% or more of Security Capital’s Class A common
stock and common stock, collectively, which acquisition contemplates Security
Capital remaining the direct or indirect owner of 90% or more of the combined
voting power of the Shares or (C) any merger, consolidation, business
combination, sale of significant assets, recapitalization, liquidation,
dissolution or similar transaction involving Security Capital in which the other
party thereto or its stockholders will own 50% or more of the combined voting
power of the parent entity resulting from any such transaction, which
transaction contemplates Security Capital or the surviving or resulting entity,
as applicable, remaining the direct or indirect owner of 90% or more of the
combined voting power of the Shares.

 

“Option Cancellation” has the meaning set forth in the recitals.

 

“Option Plans” has the meaning set forth in Section 4.3(b).

 

“Optionholders” has the meaning set forth in the preamble.

 

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Other Antitrust Laws” means the antitrust and competition Laws of all
jurisdictions other than those of the United States and any other similar
applicable Law.

 

“Per Share Cash Deficit Adjustment” means, if the Excess Cash Amount is
negative, (a) the absolute value of such amount divided by (b) 27,971.67.

 

“Per Share Payment” has the meaning set forth in Section 2.1(a).

 

“Permit” means any authorization, approval, consent, certificate, license,
permit or franchise of or from any Governmental Entity of competent jurisdiction

 

7

--------------------------------------------------------------------------------


 

or pursuant to any Law.

 

“Permitted Liens” means (a) Liens for current real or personal property Taxes
that are not yet due and payable or that are being contested in good faith
through appropriate proceedings, (b) statutory Liens of landlords and workers’,
carriers’ and mechanics’ or other like Liens incurred in the Ordinary Course of
Business or that are being contested in good faith, (c) Liens arising under this
Agreement, (d) Liens created by or through the Buyer, (e) Liens arising under
the Stockholders’ Agreement and (f) Liens set forth on Section 1.1 of the
Disclosure Schedule.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.

 

“Policies” has the meaning set forth in Section 4.24.

 

“Pre-Closing Bonuses and Expenses” has the meaning set forth in Section 7.1(k).

 

“Pro Rata Share” means, with respect to any Optionholder, a percentage equal to
(i) the number of Shares set forth opposite such Optionholder’s name on Schedule
B under the heading “Number of Option Shares Owned” divided by (ii) 1,971.67.

 

“Real Property” has the meaning set forth in Section 4.10(b).

 

“Real Property Leases” has the meaning set forth in Section 4.10(b).

 

“Reg.” means Income Tax or other Treasury regulations relating to Taxes.

 

“Representatives” means, with respect to any Person, the respective directors,
officers, employees, counsel, accountants and other representatives of such
Person.

 

“Rules” has the meaning set forth in Section 9.8.

 

“Sale Shares” has the meaning set forth in the recitals.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Section 338(h)(10) Election” has the meaning set forth in Section 2.5(a).

 

“Section 338(h)(10) Forms” has the meaning set forth in Section 2.5(b).

 

“Section 338(h)(10) Tax” means a Tax that is attributable to, or arises from, a
Section 338(h)(10) Election (or any similar state or local election).

 

8

--------------------------------------------------------------------------------


 

“Security Capital” means Security Capital Corporation, a Delaware corporation.

 

“Security Capital Advisory Services Agreement” has the meaning set forth in
Section 6.8.

 

“Security Capital Board” means the Board of Directors of Security Capital.

 

“Security Capital Company” means Security Capital and any Subsidiary or
Affiliate of Security Capital, other than the Company or any of its
Subsidiaries.

 

“Security Capital Group” means the affiliated group of corporations, within the
meaning of Section 1504(a) of the Code, of which Security Capital is the common
parent corporation.

 

“Security Capital Stockholders” means the stockholders of Security Capital.

 

“Sellers” means, collectively, the Stockholders and the Optionholders.

 

“Share Purchase” has the meaning set forth in the recitals.

 

“Shares” has the meaning set forth in the recitals.

 

“Special Bonus Amount” means, if the Excess Cash Amount is positive, an amount
equal to 7.05% of the Excess Cash Amount.

 

“Stay Pay Agreements” means the Contracts listed in item 11 of Section 4.15(a)
of the Disclosure Schedule.

 

“Stay Pay Bonuses” means the stay pay bonuses contemplated by the Stay Pay
Agreements.

 

 “Stockholders” has the meaning set forth in the preamble.

 

“Stockholders’ Agreement” means that certain Amended and Restated Stockholders’
Agreement, dated as of January 1, 2003, among the Company, Security Capital, Jo
Kirchner and Robert Benowitz to which Derek Fuller, Jim Steger and Lee Scott
have been joined as Additional Stockholders (as such term is defined in the
Stockholders’ Agreement).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other Subsidiary), owns, directly or indirectly,
more than 50% of the stock or other equity interests, the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of a non-corporate Person.

 

9

--------------------------------------------------------------------------------


 

“Superior Proposal” means any written bona fide proposal made by a third party
relating to a One-Step Transaction, on terms that the Security Capital Board
determines in its good faith judgment (after consultation with its financial
advisor), taking into account legal, financial, Tax, regulatory and other
aspects of the proposal deemed appropriate by the Security Capital Board, (A) to
be more favorable from a financial point of view than the Two-Step Transaction
to the Security Capital Stockholders (taking into account any amendments to this
Agreement proposed by the Buyer in response to the receipt by any of the Sellers
of their Affiliates of the proposal) and (B) for which financing, to the extent
required, is then committed.

 

“Tax Claim” means any claim with respect to Taxes made by any Taxing Authority
or other Person that, if pursued successfully, could serve as the basis for a
claim for indemnification under Section 6.13.

 

“Taxes” means all federal, state, local and foreign income, profits, franchise,
gross receipts, environmental, customs duty, capital stock, severance, stamp,
payroll, sales, transfer, employment, unemployment, disability, use, property,
withholding, excise, production, value added, occupancy and other taxes, duties
or assessments of any nature whatsoever.

 

“Taxing Authority” means any Governmental Entity having or purporting to
exercise jurisdiction with respect to any Tax.

 

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Termination Fee” has the meaning set forth in Section 8.2(b).

 

“Transaction Expenses” means (a) all costs and expenses incurred by the Company,
or allocated by Security Capital to the Company, which arise out of or are
otherwise related to the transactions contemplated by this Agreement, including
the sale process and the drafting, negotiation and execution of this Agreement
and (b) all reasonable out-of-pocket costs and expenses incurred by the Sellers
(other than Security Capital) which arise out of or are otherwise related to the
transactions contemplated by this Agreement, including the drafting, negotiation
and execution of this Agreement and of agreements related to post-closing
employment and securities ownership.  For the avoidance of doubt, “Transaction
Expenses” shall include all payments with respect to the agreements listed in
Sections 3.4 and 4.25 of the Disclosure Schedule, any filing fees payable (or
portion thereof) by the Company in accordance with the last sentence of Section
6.1(a) and any Transfer Taxes (or portion thereof) payable by the Company in
accordance with Section 6.13(h).

 

“Transaction Proposal” means any proposal made by a third party (other than the
transactions contemplated by this Agreement or a One-Step Transaction)

 

10

--------------------------------------------------------------------------------


 

relating to (i) any direct or indirect acquisition or purchase of any of the
assets of the Company or its Subsidiaries outside of the Ordinary Course of
Business, (ii) any direct or indirect acquisition or purchase of the Shares,
(iii) any tender offer or exchange offer that if consummated would result in any
Person beneficially owning any of the Shares, (iv) any merger, consolidation,
business combination, sale of assets outside of the Ordinary Course of Business,
recapitalization, liquidation, dissolution or similar transaction involving the
Company or any of its Subsidiaries, or (v) any other transaction the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent or materially delay the Acquisition or which would reasonably be
expected to dilute the benefits to the Buyer of the Acquisition and the other
transactions contemplated by this Agreement.

 

“Transfer Taxes” means sales, use, transfer, real property transfer, recording,
documentary, stamp, registration and stock transfer Taxes and any similar Taxes.

 

“Two-Step Transaction” means (a) the sale of the Shares in accordance with this
Agreement and (b) the subsequent sale of Security Capital or its assets.

 

“$” means United States dollars.

 

(b)           For purposes of this Agreement, except as otherwise expressly
provided herein or unless the context otherwise requires: (i) the meaning
assigned to each term defined herein will be equally applicable to both the
singular and the plural forms of such term and vice versa, and words denoting
any gender will include all genders as the context requires; (ii) where a word
or phrase is defined herein, each of its other grammatical forms will have a
corresponding meaning; (iii) the terms “hereof”, “herein”, “hereunder”, “hereby”
and “herewith” and words of similar import will, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement; (iv) when a reference is made in this Agreement to
an Article, Section, paragraph, Exhibit or Schedule without reference to a
document, such reference is to an Article, Section, paragraph, Exhibit or
Schedule to this Agreement; (v) a reference to a subsection without further
reference to a Section is a reference to such subsection as contained in the
same Section in which the reference appears, and this rule will also apply to
paragraphs and other subdivisions; (vi) the word “include”, “includes” or
“including” when used in this Agreement will be deemed to include the words
“without limitation”, unless otherwise specified; (vii) a reference to any party
to this Agreement or any other agreement or document will include such party’s
predecessors, successors and permitted assigns; (viii) a reference to any Law
means such Law as amended, modified, codified, replaced or reenacted as of the
date hereof, and all rules and regulations promulgated thereunder as of the date
hereof; and (ix) all accounting terms used and not defined herein have the
respective meanings given to them under GAAP.

 

11

--------------------------------------------------------------------------------


 

ARTICLE II

 

PURCHASE AND SALE OF THE SHARES; TERMINATION AND CANCELLATION OF THE COMPANY
STOCK OPTIONS

 

2.1           Purchase and Sale of the Shares.

 

(a)           Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing each Stockholder will sell, transfer and deliver, and
the Buyer will purchase from each Stockholder, all of its respective Sale Shares
for a purchase price per Share of $3,078.25 (the “Per Share Payment”) minus the
Per Share Cash Deficit Adjustment (if any), in cash, payable as set forth in
Section 2.4.  For the purposes of clarity, the parties acknowledge and agree
that the portion of the Aggregate Share Payment payable to each Stockholder
(before deduction of the Per Share Cash Deficit Adjustment, if any) is set forth
opposite such Stockholder’s name on Schedule A under the heading “Share
Payment”.

 

(b)           Notwithstanding anything in this Agreement to the contrary, each
Stockholder (other than Security Capital) shall be entitled to elect not to
sell, transfer and deliver to the Buyer all or any portion of the Sale Shares. 
Such Stockholder may exercise such election by providing the Buyer, Security
Capital and the Company with written notice of such election no later than 5
Business Days prior to the Closing, which notice shall include the number of
Sale Shares which such Stockholder elects not to sell, transfer and deliver to
the Buyer pursuant to this Agreement.  Upon receipt of such notice, Security
Capital and the Buyer shall appropriately amend the amounts set forth on
Schedule A under the headings “Number of Sale Shares” and “Share Payment”.

 

2.2           Exercise of Company Stock Options; Termination and Cancellation of
Company Stock Options.

 

(a)           The Company and each Optionholder consents and agrees that the
terms of all Company Stock Options held by such Optionholder are hereby amended
to provide that the Company Stock Options are not exercisable during the period
from the date hereof through and including the date of termination of this
Agreement in accordance with its terms, and any attempted exercise of a Company
Stock Option during such period will not be effective.

 

(b)           Subject to the terms and conditions set forth in this Agreement,
(i) each Optionholder consents and agrees to the termination and cancellation,
effective immediately prior to the Closing, of the number of Company Stock
Options related to the Shares set forth opposite such Optionholder’s name on
Schedule B under the heading “Number of Option Shares to be Terminated and
Canceled” (whether vested or unvested); and (ii) as consideration for the
termination and cancellation of such number of Company Stock Options, at the
Closing, the Buyer will pay to each Optionholder an amount equal to (x) (1) the
sum of (A) the Per Share Payment minus (B) the Per Share Cash Deficit Adjustment
(if any) multiplied by (2) the number of Shares set forth opposite such
Optionholder’s name on Schedule B under the heading “Number of Option Shares to
be Terminated and Canceled”, minus (y) the aggregate exercise price for such
Company Stock Options, as set forth opposite such Optionholder’s name on
Schedule B

 

12

--------------------------------------------------------------------------------


 

under the heading “Aggregate Exercise Price for Option Shares to be Terminated
and Canceled”, payable as set forth in Section 2.4.  For the purposes of
clarity, the parties acknowledge and agree that the portion of the Aggregate
Option Payment payable to each Optionholder (before deduction of the Per Share
Cash Deficit Adjustment, if any) is set forth opposite such Optionholder’s name
on Schedule B under the heading “Option Payment”.

 

(c)           The Company will be entitled to, and the Buyer will cause the
Company at Closing to, deduct and withhold from the amounts otherwise payable
pursuant to this Section 2.2 to any Optionholder such amounts as the Company is
required to deduct and withhold with respect to the making of such payment under
the Code, or any provision of state, local or foreign Tax Law.  To the extent
that amounts are so deducted and withheld by the Company, such withheld amounts
will be treated for all purposes of this Agreement as having been paid to the
Optionholder in respect of which such deduction and withholding were made by the
Company.

 

(d)           The Sellers and the Buyer shall treat, and cause their Affiliates
to treat, the U.S. federal and state income tax deductions resulting from the
payment obligations in cancellation of the Company Stock Options described in
this Section 2.2 as deductible in the taxable period of the Company and its
Subsidiaries ending on the Closing Date, and shall not take any position
inconsistent therewith.  For the avoidance of doubt, the Sellers and the Buyer
shall not treat, and shall cause their Affiliates not to treat, the “next day”
rule of Treas. Reg. Sec. 1.1502-76(b)(1)(ii)(B) or any similar provision of
state or local Tax Law as applying to the deductions described in the previous
sentence, and no elections that would result in the ratable allocation of such
deductions shall be made under Treas. Reg. Sec. 1.1502-76(b)(2) or any similar
provision of state or local Tax Law.

 

(e)           Notwithstanding anything in this Agreement to the contrary, each
Optionholder shall be entitled to elect not to cancel (and to retain) all or any
portion of his or her Company Stock Options.  An Optionholder may exercise such
election by providing the Buyer, Security Capital and the Company with written
notice of such election no later than 5 Business Days prior to the Closing,
which notice shall include the number of Shares subject to Company Stock Options
which such Optionholder elects not to have terminated and canceled under this
Agreement.  Upon receipt of such notice, Security Capital and the Buyer shall
appropriately amend the amounts set forth on Schedule B under the headings
“Number of Option Shares to be Terminated and Canceled”, “Aggregate Exercise
Price for Option Shares to be Terminated and Canceled” and “Option Payment”.

 

2.3           Closing. The consummation of the Acquisition (the “Closing”) will
take place (a) at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue,
New York, New York, at 10:00 a.m. New York City time, on a date to be specified
by the Buyer and Security Capital which will be no later than two Business Days
immediately following the day on which the last of the conditions to closing
contained in Article VI (other than any conditions that by their nature are to
be satisfied at the Closing) is satisfied or waived

 

13

--------------------------------------------------------------------------------


 

in accordance with this Agreement or (b) at such other place and time or on such
other date as the Buyer and Security Capital may mutually determine (the date on
which the Closing actually occurs is referred to as the “Closing Date”).

 

2.4           Transactions to be Effected at the Closing.

 

(a)           At the Closing, the Buyer will (i) pay to the Stockholders the
Aggregate Share Payment by paying to each Stockholder by transfer of immediately
available funds in accordance with the instructions set forth for such
Stockholder on Schedule A the amount set forth opposite such Stockholder’s name
on Schedule A under the heading “Share Payment” (as such amount may be adjusted
in accordance with Section 2.1(b)) minus the Per Share Cash Deficit Adjustment
(if any) applicable to such payment as provided in Section 2.1(a), and (ii)
deliver to the Stockholders all other documents, instruments or certificates
required to be delivered by the Buyer at or prior to the Closing pursuant to
this Agreement.

 

(b)           At the Closing, the Buyer will (i) pay to the Optionholders the
Aggregate Option Payment by paying to each Optionholder by transfer of
immediately available funds in accordance with the instructions set forth for
such Optionholder on Schedule B the amount set forth opposite such
Optionholder’s name on Schedule B under the heading “Option Payment” (as such
amount may be adjusted in accordance with Section 2.2(e)) minus the Per Share
Cash Deficit Adjustment (if any) applicable to such payment as provided in
Section 2.2(b), and (ii) deliver to each Optionholder all other documents,
instruments or certificates required to be delivered by the Buyer at or prior to
the Closing pursuant to this Agreement.

 

(c)           At the Closing, (i) the Stockholders will deliver to the Buyer a
certificate or certificates representing the Sale Shares duly endorsed or
accompanied by stock powers duly endorsed in blank and (ii) the Sellers will
deliver to the Buyer all other documents, instruments or certificates required
to be delivered by the Sellers at or prior to the Closing pursuant to this
Agreement.

 

2.5           Section 338 Elections.

 

(a)           The parties will make an election under Section 338(h)(10) of the
Code (and any corresponding elections under state, local, or foreign Law) with
respect to the Company and each Subsidiary of the Company (each, a “Section
338(h)(10) Election”).  Security Capital will pay any Section 338(h)(10) Taxes. 
No election under Section 338(g) of the Code will be made with respect to the
Company or any of its Subsidiaries.

 

(b)           As requested from time to time by the Buyer (whether before, at or
after the Closing), Security Capital will assist the Buyer in, and will provide
the necessary information to the Buyer, in connection with the preparation of
any form or document required to timely effect the Section 338(h)(10) Elections,
including IRS Form 8883, any similar form under state, local or other Law and
any schedules or attachments thereto (collectively, the “Section 338(h)(10)
Forms”).  Upon delivery of

 

14

--------------------------------------------------------------------------------


 

any Section 338(h)(10) Form by the Buyer to Security Capital, Security Capital
will cause such Section 338(h)(10) Form to be duly and promptly executed and
will deliver such executed Section 338(h)(10) Form to the Buyer.

 

(c)           Notwithstanding any provision in Section 2.5(b), the Aggregate
Share Payment and the Aggregate Option Payment (without including any
consideration payable to Optionholders with respect to Company Stock Options
which will not be terminated and canceled in accordance with this Agreement),
along with the liabilities of any Election Corporation for Tax purposes, will be
allocated among the assets of each Election Corporation in connection with each
Section 338(h)(10) Election (the “Election Allocations”) in accordance with this
Section 2.5(c).  For purposes of the Election Allocations, attached hereto in
Schedule 2.5(c) are: (i) the relative values of the Election Corporations; (ii)
the best available estimates of the long-term assets and the long-term
liabilities of each Election Corporation; (iii) the best available estimates of
the short-term assets and short-term liabilities of each Election Corporation;
(iv) estimates of the Election Allocations based on items (i), (ii) and (iii)
above (the “Estimated Election Allocations”); and (iv) the methodology for
calculating the final Election Allocations (the “Final Election Allocations”)
once final determinations of the value of the assets and the amount of the
liabilities of each Election Corporation are available.  The Buyer will prepare
the Final Election Allocations based on its determination of the final values of
the assets and the amount of the liabilities of each Election Corporation, using
the methodology set forth in Schedule 2.5(c) for converting the Estimated
Election Allocations contained in Schedule 2.5(c) into the Final Election
Allocations, and will furnish such Final Election Allocations to Security
Capital within 30 days after the Closing.  If the Buyer does not prepare and
furnish the Final Election Allocations to Security Capital within 30 days after
the Closing, Security Capital shall itself prepare the Final Election
Allocations instead of the Buyer and shall furnish them to the Buyer within 60
days after the Closing.  The Final Election Allocations will be final and
binding on Security Capital and the Buyer, except in the case of (i) manifest
error or (ii) inconsistency with the methodology set forth in Schedule 2.5(c). 
The Buyer and Security Capital will file or cause to be filed all Tax Returns in
a manner consistent with the Final Election Allocations.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Each of the Sellers, severally but not jointly, and solely with respect to such
Seller, represents and warrants to the Buyer that each statement contained in
this Article III as it applies to such Seller is true and correct as of the date
hereof, except as set forth in the Schedules accompanying this Agreement
(collectively, the “Disclosure Schedule”).  Nothing in the Disclosure Schedule
shall be deemed adequate to disclose an exception to a representation or
warranty made herein, however, unless the Disclosure Schedule identifies the
exception with reasonable particularity.  Without limiting the generality of the
foregoing, (i) the mere listing (or inclusion of a copy) of a document or

 

15

--------------------------------------------------------------------------------


 

other item shall not be deemed adequate to disclose an exception to a
representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself) and (ii) any
item listed or referred to in any section or subsection of the Disclosure
Schedule will be deemed to be incorporated by reference into each other
Disclosure Schedule where it is reasonably apparent from the context of the
disclosure that such listing or description would be appropriate. The Disclosure
Schedule will be arranged in sections corresponding to the Sections of this
Article III and Article IV.

 

3.1           Organization; Authority and Enforceability.  Such Seller, if a
legal entity, is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or other formation.  Such Seller
has the requisite power and authority, and, in the case of any Seller that is an
individual, the requisite legal capacity, to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the Acquisition and the
other transactions contemplated hereby.  The execution, delivery and performance
by such Seller of this Agreement and the consummation by such Seller of the
Acquisition and the other transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Seller and no other
action is necessary on the part of such Seller to authorize this Agreement or to
consummate the Acquisition or the other transactions contemplated hereby (other
than compliance with the filing and notice requirements set forth in Section
3.2(b)(i)).  This Agreement has been duly executed and delivered by such Seller
and, assuming the due authorization, execution and delivery by each other party
hereto, constitutes a legal, valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, except as limited
by (a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
or other similar Laws relating to creditors’ rights generally and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

 

3.2           Noncontravention.

 

(a)           Neither the execution and the delivery of this Agreement nor the
consummation of the Acquisition or the other transactions contemplated by this
Agreement, will, with or without the giving of notice or the lapse of time or
both, (i) assuming compliance with the filing and notice requirements set forth
in Section 3.2(b)(i), violate any Law applicable to such Seller or (ii) violate
any Contract to which such Seller is a party, except in the case of clauses (i)
and (ii) to the extent that any such violation would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)           The execution and delivery of this Agreement by such Seller does
not, and the performance of this Agreement by such Seller will not, require any
consent, approval, authorization or Permit of, or filing with or notification
to, any Governmental Entity, except for (i) such filings as may be required
under the HSR Act or the Other Antitrust Laws, (ii) the filings set forth in
Section 3.2(b) of the Disclosure Schedule or

 

16

--------------------------------------------------------------------------------


 

(iii) where the failure to take such action would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

3.3           The Shares and the Company Stock Options.

 

(a)           Such Seller, if a Stockholder, holds of record and owns
beneficially all of the issued and outstanding shares of capital stock of the
Company set forth opposite such Stockholder’s name on Schedule A under the
heading “Number of Shares Owned”, free and clear of all Liens (other than
Permitted Liens). The number of Shares set forth opposite such Stockholder’s
name on Schedule A under the heading “Number of Shares Owned” correctly sets
forth all of the capital stock of the Company owned of record or beneficially by
such Stockholder other than, in the event such Stockholder is also an
Optionholder, the Company Stock Options to acquire the number of Shares set
forth opposite such Optionholder’s name on Schedule B under the heading “Number
of Option Shares Owned”.

 

(b)           Such Seller, if an Optionholder, holds of record and owns
beneficially all of the Company Stock Options to acquire the number of shares of
Common Stock set forth opposite such Optionholder’s name on Schedule B under the
heading “Number of Option Shares Owned”, free and clear of all Liens (other than
Permitted Liens). The number of Shares set forth opposite such Optionholder’s
name on Schedule B under the heading “Number of Option Shares Owned” correctly
sets forth the number of Shares issuable upon the exercise of Company Stock
Options owned of record or beneficially by such Optionholder.

 

(c)           Except as set forth in this Agreement, the Stockholders’ Agreement
or in Section 3.3(c) of the Disclosure Schedule, such Seller is not party to (i)
any voting trust, registration rights agreement or stockholder agreement with
respect to the voting of the capital stock of the Company or a Subsidiary of the
Company or (ii) any Contract obligating such Seller to vote or dispose of any
shares of the capital stock of, or other equity or voting interests in, the
Company or any of its Subsidiaries

 

3.4           Brokers’ Fees. Except as set forth in Section 3.4 of the
Disclosure Schedule, such Seller does not have any Liability to pay any fees or
commissions to any broker, finder or agent with respect to this Agreement, the
Acquisition or the transactions contemplated by this Agreement. Such Seller has
furnished to the Buyer correct and complete copies of engagement letters
relating to any such services, and there have been no amendments or revisions to
such engagement letters.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

 

Security Capital represents and warrants to the Buyer that each statement
contained in this Article IV is true and correct as of the date hereof, except
as set forth in the Disclosure Schedule. Nothing in the Disclosure Schedule
shall be deemed adequate

 

17

--------------------------------------------------------------------------------


 

to disclose an exception to a representation or warranty made herein, however,
unless the Disclosure Schedule identifies the exception with reasonable
particularity. Without limiting the generality of the foregoing, (i) the mere
listing (or inclusion of a copy) of a document or other item shall not be deemed
adequate to disclose an exception to a representation or warranty made herein
(unless the representation or warranty has to do with the existence of the
document or other item itself) and (ii) any item listed or referred to in any
section or subsection of the Disclosure Schedule will be deemed to be
incorporated by reference into each other Disclosure Schedule where it is
reasonably apparent from the context of the disclosure that such listing or
description would be appropriate. The Disclosure Schedule will be arranged in
sections corresponding to the Sections of Article III and this Article IV.

 

4.1           Organization, Qualification and Corporate Power; Authority and
Enforceability.

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the Laws of the State of Delaware, and has all requisite
corporate power and authority, directly or indirectly, to own, lease and operate
its properties and assets and to carry on its business as it is now being
conducted. The Company is duly qualified or licensed as a foreign corporation to
do business, and is in good standing, in each jurisdiction where the character
of its properties or assets owned, leased or operated by it or the nature of its
activities makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)           The Company has the requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company, and no other action is necessary on the part
of the Company to authorize this Agreement or to consummate the Acquisition or
the other transactions contemplated hereby (other than compliance with the
filing and notice requirements set forth in Section 4.4(b)(i)). This Agreement
has been duly executed and delivered by the Company and, assuming the due
authorization, execution and delivery by each other party hereto, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by (a) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
Laws relating to creditors’ rights generally and (b) general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at Law.

 

4.2           Subsidiaries.

 

(a)           A true and complete list of each Subsidiary of the Company,
together with the jurisdiction of incorporation of each such Subsidiary, the
authorized and issued capital stock of each such Subsidiary and the name of each
holder thereof is set forth in Section 4.2(a) of the Disclosure Schedule. Except
for the ownership interests set

 

18

--------------------------------------------------------------------------------


 

forth in Section 4.2(a) of the Disclosure Schedule, neither the Company nor any
of its Subsidiaries owns, directly or indirectly, any capital stock or other
ownership interest in any other Person. Except as set forth in Section 4.2(a) of
the Disclosure Schedule, all of the outstanding shares of capital stock of each
Subsidiary of the Company are owned, directly or indirectly, by the Company,
free and clear of any Liens (other than Permitted Liens).

 

(b)           Each Subsidiary of the Company is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation, as applicable, and has all requisite power to own, lease and operate
its properties and to carry on its business as now being conducted. Each such
Subsidiary of the Company is duly qualified or licensed as a foreign corporation
to do business, and is in good standing, in each jurisdiction where the
character of its properties or assets owned, leased or operated by it or the
nature of its activities makes such qualification or licensing necessary, except
where the failure to be so qualified or licensed would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

4.3           Capitalization.

 

(a)           The authorized capital stock of the Company consists of 33,000
shares of Common Stock, par value $0.01 per share, of which 26,000 shares are
issued and outstanding. No other capital stock of the Company is authorized,
issued or outstanding. No Shares are owned by any Subsidiary of the Company.

 

(b)           Section 4.3(b) of the Disclosure Schedule sets forth (i) all plans
or agreements (the “Option Plans”) pursuant to which the Company or any of its
Subsidiaries has granted or committed to grant any option or right to acquire
capital stock or any other award payable in or based upon the capital stock of
the Company or any such Subsidiary; (ii) the number of Shares reserved for
issuance under the Option Plans, as of the date hereof; (iii) the number of
Shares subject to outstanding stock options, as of the date hereof (the “Company
Stock Options”); (iv) the grant dates and exercise prices of each such Company
Stock Option and the names of the holders thereof; and (v) all other rights to
purchase or receive Shares (if any). Except as set forth in Section 4.3(b) of
the Disclosure Schedule, there are no outstanding options, warrants or other
securities or subscription, preemptive or other rights convertible into or
exchangeable or exercisable for any shares of capital stock or other equity or
voting interests of the Company or any of its Subsidiaries and there are no
“phantom stock” rights, stock appreciation rights or other similar rights with
respect to the Company or any of its Subsidiaries. Except for the Stockholders’
Agreement or as set forth above or as set forth in Section 4.3(b) of the
Disclosure Schedule, there are no Contracts of any kind to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound, obligating the Company or any such Subsidiary to issue,
deliver, grant or sell, or cause to be issued, delivered, granted or sold,
additional shares of capital stock of, or other equity or voting interests in,
or options, warrants or other securities or subscription, preemptive or other
rights convertible into, or exchangeable or exercisable for, shares of capital
stock of, or other equity or voting interests in, the Company or any of its
Subsidiaries, or any

 

19

--------------------------------------------------------------------------------


 

“phantom stock” right, stock appreciation right or other similar right with
respect to the Company or any of its Subsidiaries, or obligating the Company or
any of its Subsidiaries to enter into any such Contract.

 

(c)           All outstanding Shares and shares of capital stock of any
Subsidiary of the Company are, and all Shares that may be issued pursuant to the
Option Plans will be when issued in accordance with the terms thereof, duly
authorized and validly issued, fully paid and non-assessable. There are no
securities or other instruments or obligations of the Company or any of its
Subsidiaries, the value of which is in any way based upon or derived from any
capital or voting stock of the Company or any such Subsidiary or having the
right to vote (or convertible into, or exchangeable or exercisable for,
securities having the right to vote) on any matters on which the Company’s
stockholders or any stockholder (or its equivalent) of a Subsidiary may vote.

 

(d)           Except for the Stockholders’ Agreement or as set forth in Section
4.3(d) of the Disclosure Schedule, there are no Contracts, contingent or
otherwise, obligating the Company or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any shares of capital stock of, or other equity or
voting interests in, the Company or any such Subsidiary. Except for the
Stockholders’ Agreement or as set forth in Section 4.3(d) of the Disclosure
Schedule, there are no voting trusts, registration rights agreements or
stockholder agreements to which the Company or any of its Subsidiaries is a
party with respect to the voting of the capital stock of the Company or a
Subsidiary of the Company or with respect to the granting of registration rights
for any of the capital stock of the Company or any of its Subsidiaries. Except
for the Stockholders’ Agreement, there are no rights plans affecting the Company
or any of its Subsidiaries. There are no Contracts obligating the Company or any
of its Subsidiaries to vote or dispose of any shares of the capital stock of, or
other equity or voting interests in, any Subsidiary of the Company.

 

(e)           Except as set forth in Section 4.3(e) of the Disclosure Schedule,
there are no bonds, debentures, notes or other indebtedness of the Company or
any of its Subsidiaries.

 

4.4           Noncontravention.

 

(a)           Neither the execution and delivery of this Agreement nor the
consummation of the Acquisition and the other transactions contemplated by this
Agreement will, with or without the giving of notice or the lapse of time or
both, (i) violate any provision of the certificate of incorporation or bylaws
(or comparable organization documents, as applicable) of the Company or any of
its Subsidiaries, (ii) assuming compliance with the filing and notice
requirements set forth in Section 4.4(b)(i), violate any Law applicable to the
Company or any of its Subsidiaries on the date hereof or (iii) except as set
forth in Section 4.4(a) of the Disclosure Schedule, violate any Contract to
which the Company or any of its Subsidiaries is a party, except in the case of
clauses (ii) and (iii) to the extent that any such violation would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

20

--------------------------------------------------------------------------------


 

(b)           The execution and delivery of this Agreement by the Company does
not, and the performance of this Agreement by the Company will not, require any
consent, approval, authorization or Permit of, or filing with or notification
to, any Governmental Entity, except for (i) such filings as may be required
under the HSR Act or the Other Antitrust Laws, (ii) the filings set forth in
Section 4.4(b) of the Disclosure Schedule or (iii) where the failure to take
such action would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

4.5           Financial Statements. Section 4.5 of the Disclosure Schedule
contains true and complete copies of (i) the audited consolidated balance sheets
of the Company and each of its Subsidiaries as of December 31, 2002, December
31, 2003 and December 31, 2004 and the related consolidated statements of
income, stockholders’ equity and cash flows for the years ended December 31,
2002, December 31, 2003 and December 31, 2004 (the “Annual Financial
Statements”) and (ii) the unaudited consolidated balance sheet of the Company
and each of its Subsidiaries as of November 30, 2005 and the related
consolidated statements of income, retained earnings and cash flows for the
eleven-month period ended November 30, 2005 (the “Interim Financial Statements”
and, together with the Annual Financial Statements, the “Financial Statements”).
The Financial Statements (including the notes thereto) have been prepared in all
material respects in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes
thereto) and, fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of the Company and its
Subsidiaries as of the indicated dates and for the indicated periods and are
consistent with the books and records of the Company and its Subsidiaries (which
books and records are correct and complete in all material respects) (subject,
in the case of the Interim Financial Statements, to normal year-end adjustments
and the absence of notes).

 

4.6           Taxes.

 

(a)           All Tax Returns required to have been filed by or with respect to
the Company and each of its Subsidiaries under applicable Law have been filed,
and each such Tax Return was correct and complete in all material respects and
has been prepared in substantial compliance with all applicable Laws. All Taxes
due and owing by or with respect to any of the Company and its Subsidiaries
(whether or not shown on any Tax Return) have been paid. Neither the Company nor
any of its Subsidiaries currently is the beneficiary of any extension of time
within which to file any Tax Return. No claim has ever been made by an authority
in a jurisdiction where any of the Company and its Subsidiaries does not file
Tax Returns that it is or may be subject to taxation by that jurisdiction.

 

(b)           Except as set forth on Section 4.6(b) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries has received from any foreign,
federal, state, or local taxing authority (including jurisdictions where the
Company or its Subsidiaries have not filed Tax Returns) any (i) written or, to
the Knowledge of the Sellers, oral notice indicating an intent to open an audit
or other review, (ii) request for

 

21

--------------------------------------------------------------------------------


 

information related to Tax matters, or (iii) notice of deficiency or proposed
adjustment for any amount of Tax proposed, asserted, or assessed by any taxing
authority against the Company or any of its Subsidiaries. Section 4.6(b) of the
Disclosure Schedule lists all federal, state, local, and foreign income Tax
Returns filed with respect to any of the Company and its Subsidiaries for
taxable periods ended on or after December 31, 2002, indicates those income Tax
Returns that have been audited, and indicates those income Tax Returns that
currently are the subject of audit. The Sellers have delivered or otherwise made
available to the Buyer true and complete copies of all federal income Tax
Returns that include the income of the Company or any of its Subsidiaries,
examination reports that may affect the Tax liability attributable to the
Company or any of its Subsidiaries, and statements of deficiencies assessed
against or agreed to by any of the Company and its Subsidiaries filed or
received since December 31, 2002.

 

(c)           There are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the assets of the Company or any of its Subsidiaries.

 

(d)           The Company and each of its Subsidiaries has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
third party.

 

(e)           Neither the Company nor any of its Subsidiaries has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.

 

(f)            Neither the Company nor any of its Subsidiaries is a party to any
Tax allocation or sharing agreement, except for the agreements set forth in
Section 4.6(e) of the Disclosure Schedule. Neither the Company nor any of its
Subsidiaries (A) has, since December 31, 2002, been a member of an Affiliated
Group filing a consolidated federal income Tax Return other than the Security
Capital Group or (B) has any Liability for the Taxes of any Person (other than
any of the Company and its Subsidiaries) under Reg. §1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise.

 

(g)           Neither the Company nor any of its Subsidiaries is a party to any
Contract that has resulted or would result, separately or in the aggregate, in
the payment of any amount that will not be fully deductible as a result of Code
§162(m) (or any corresponding provision of state, local or foreign Tax Law).
Neither the Company nor any of its Subsidiaries has been a United States real
property holding corporation within the meaning of Code §897(c)(2) during the
applicable period specified in Code §897(c)(1)(A)(ii).

 

(h)           The unpaid Taxes of the Company and its Subsidiaries (A) did not,
as of the date of the Interim Financial Statements, exceed the reserve for Tax
Liability (rather than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
Interim Financial Statements (rather than in any notes thereto) and (B) do not
exceed that reserve as adjusted for the

 

22

--------------------------------------------------------------------------------


 

passage of time through the Closing Date in accordance with the past custom and
practice of the Company and its Subsidiaries in filing their Tax Returns, other
than any Section 338(h)(10) Taxes. Since the date of the Interim Financial
Statements, neither the Company nor any of its Subsidiaries has incurred any
material liability for Taxes arising from extraordinary gains or losses, as that
term is used in GAAP, outside the Ordinary Course of Business consistent with
past custom and practice, other than any Section 338(h)(10) Taxes.

 

(i)            None of the Company and its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any: (A) change in method of accounting for a taxable period
ending on or prior to the Closing Date; (B) “closing agreement” as described in
Code §7121 (or any corresponding or similar provision of state, local or foreign
income Tax law) executed on or prior to the Closing Date that will be in effect
after the Closing Date and the Section 338(h)(10) Election; (C) intercompany
transactions or any excess loss account described in Treasury Regulations under
Code §1502 (or any corresponding or similar provision of state, local or foreign
income Tax law); (D) installment sale or open transaction disposition made on or
prior to the Closing Date; or (E) prepaid amount received on or prior to the
Closing Date in each case, other than items that would be accelerated by the
Section 338(h)(10) Election or taken into account as part of the Section
338(h)(10) Tax.

 

4.7           Compliance with Laws and Orders; Permits.

 

(a)           Except as set forth in Section 4.7(a) of the Disclosure Schedule,
the Company and each of its Subsidiaries and, to the Actual Knowledge of the
Sellers, each Franchisee, is in compliance with all Laws and Orders to which the
business of such Person is subject, except where such failure to comply would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)           Except as set forth in Section 4.7(b) of the Disclosure Schedule,
the Company and each of its Subsidiaries and, to the Actual Knowledge of the
Sellers, each Franchisee, owns, holds, possesses or lawfully uses in the
operation of its business all Permits that are necessary for it to conduct its
business as now conducted, except where such failure to own, hold, possess or
lawfully use such Permit would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

4.8           No Undisclosed Liabilities. Except as set forth in Section 4.8 of
the Disclosure Schedule, neither the Company nor any of its Subsidiaries has any
Liabilities of a nature required by GAAP to be reflected in a consolidated
balance sheet or the notes thereto, other than Liabilities that (a) are accrued
or reserved against in the most recent balance sheet included in the Financial
Statements or are reflected in the notes thereto, (b) were incurred in the
Ordinary Course of Business since the date of the most recent balance sheet
included in the Financial Statements (none of which results from, arises out of,
relates to, is in the nature of, or was caused by any breach of contract, breach
of warranty, tort, infringement, or violation of law), (c) have been discharged
or paid in full

 

23

--------------------------------------------------------------------------------


 

prior to the date of this Agreement in the Ordinary Course of Business or (d)
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

4.9           Tangible Personal Assets.

 

(a)           The Company and its Subsidiaries, in the aggregate, have good
title to, or a valid leasehold interest in, all of their respective tangible
personal assets, free and clear of all Liens, other than (i) Permitted Liens or
(ii) Liens that, individually or in the aggregate, do not materially interfere
with the ability of the Company or any Subsidiary thereof to conduct its
business as currently conducted and do not adversely affect the value of, or the
ability to sell, such personal properties and assets.

 

(b)           The Company’s and its Subsidiaries tangible personal assets,
together with the Real Property, constitute all the tangible assets necessary
for the conduct of the businesses of the Company and its Subsidiaries as
presently conducted. The Company’s and its Subsidiaries’ tangible personal
assets are in good operating condition, working order and repair, subject to
ordinary wear and tear, free from defects (other than defects that do not
interfere with the continued use thereof in the conduct of normal operations)
and are suitable for the purposes for which they are currently being used.

 

4.10         Real Property.

 

(a)           Owned Real Property. Section 4.10(a) of the Disclosure Schedule
contains a list of all real property owned by the Company and its Subsidiaries
(the “Company-Owned Real Property”). The Company and its Subsidiaries, in the
aggregate, have fee title to each parcel of Company-Owned Real Property free and
clear of all Liens, except for (i) Permitted Liens, (ii) zoning and building
restrictions, (iii) Liens and other matters set forth on Section 4.10(a)(iv) of
the Disclosure Schedule, or (iv) any Lien which a reputable title insurance
company would be willing to omit as an exception, or affirmatively insure, in
its title insurance policy for the applicable Company-Owned Real Property.

 

(b)           Leased Real Property. Section 4.10(b) of the Disclosure Schedule
contains a list of all leases and subleases (collectively, the “Real Property
Leases”) under which the Company or any of its Subsidiaries is either lessor or
lessee (the “Company-Leased Real Property” and, together with the Company-Owned
Real Property, the “Real Property”). The Sellers have heretofor made available
to the Buyer true and complete copies of each Real Property Lease. All Real
Property Leases are valid and binding Contracts of the Company or any of its
Subsidiaries and are in full force and effect (except for those that have
terminated or will terminate by their own terms), and neither the Company or any
of its Subsidiaries, nor, to the Knowledge of the Sellers, any other party
thereto, is in violation or breach of or default (or with notice or lapse of
time, or both, would be in violation or breach of or default) under the terms of
any such Contract, in each case, except where such default would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

24

--------------------------------------------------------------------------------


 

4.11         Intellectual Property.

 

(a)           “Intellectual Property” means (i) trade secrets, inventions,
confidential and proprietary information, know-how, formulae and processes, (ii)
patents (including all provisionals, reissues, divisions, continuations and
extensions thereof) and patent applications, (iii) trademarks, trade names,
trade dress, brand names, domain names, trademark registrations, trademark
applications, service marks, service mark registrations and service mark
applications (whether registered, unregistered or existing at common law,
including all goodwill attaching thereto), (iv) copyrights, including copyright
registrations, copyright applications and unregistered common law copyrights;
(v) and all licenses for the Intellectual Property listed in items (i) – (iv)
above.

 

(b)           Section 4.11(b) of the Disclosure Schedule sets forth a list that
includes all Intellectual Property owned by the Company or any of its
Subsidiaries (the “Company-Owned Intellectual Property”) that is registered or
subject to an application for registration (including the jurisdictions where
such Company-Owned Intellectual Property is registered or where applications
have been filed, and all registration or application numbers, as appropriate).

 

(c)           Except as set forth on Section 4.11(c) of the Disclosure Schedule,
all necessary registration, maintenance and renewal fees have been paid and all
necessary documents have been filed with the United States Patent and Trademark
Office or foreign patent and trademark office in the relevant foreign
jurisdiction for the purposes of maintaining the registered Company-Owned
Intellectual Property.

 

(d)           Except as set forth on Section 4.11(d) of the Disclosure Schedule,
(i) the Company and its Subsidiaries, in the aggregate, are the exclusive owners
of the Company-Owned Intellectual Property free and clear of all Liens (other
than Permitted Liens); (ii) to the Knowledge of the Sellers, all of the
Company-Owned Intellectual Property is valid and enforceable; (iii) neither the
use of the Company-Owned Intellectual Property as currently used by the Company
and its Subsidiaries in the conduct of the Company’s business, nor the conduct
of the business as presently conducted by the Company and any of its
Subsidiaries, infringes, dilutes, misappropriates or otherwise violates in any
material respect the Intellectual Property rights of any Person; and (iv) as of
the date of this Agreement, the Company and any of its Subsidiaries have made no
claim of a violation, infringement, misuse or misappropriation by any Person, of
their rights to, or in connection with, the Company-Owned Intellectual Property
and, to the Knowledge of the Sellers, there is no basis for any such claim.

 

(e)           Except as set forth in Section 4.11(e) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries has permitted or licensed any
Person to use any Company-Owned Intellectual Property.

 

(f)            Section 4.11(f) of the Disclosure Schedule sets forth a complete
and accurate list of all licenses, other than “off the shelf” commercially
available software programs, pursuant to which the Company or its Subsidiaries
licenses from a

 

25

--------------------------------------------------------------------------------


 

Person Intellectual Property that is used in the conduct of the business by the
Company or its relevant Subsidiary.

 

(g)           Neither the Company nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any obligation, covenant or
condition contained in any Contract pursuant to which any third party is
authorized to use any Company-Owned Intellectual Property or pursuant to which
the Company or any of its Subsidiaries is licensed to use Intellectual Property
owned by a third party, except where such default would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

4.12         Absence of Certain Changes or Events. Since November 30, 2005, no
event or change has occurred that has had, individually or in the aggregate, a
Material Adverse Effect. Without limiting the generality of the foregoing and
except as set forth in Section 4.12 of the Disclosure Schedule, since November
30, 2005:

 

(a)           none of the Company and its Subsidiaries has sold, leased,
transferred, or assigned any of its material assets, tangible or intangible,
other than in the Ordinary Course of Business;

 

(b)           no party (including the Company and any of its Subsidiaries) has
accelerated, terminated, modified, or canceled any Contract (or series of
related Contracts) involving more than $75,000 to which the Company or any of
its Subsidiaries is a party or by which any of them is bound;

 

(c)           none of the Company and its Subsidiaries has made any capital
expenditure (or series of related capital expenditures) involving more than
$75,000;

 

(d)           none of the Company and its Subsidiaries has made any capital
investment in, any loan to, or any acquisition of the securities or assets of,
any other Person (or series of related capital investments, loans, and
acquisitions), in each case, outside the Ordinary Course of Business;

 

(e)           none of the Company and its Subsidiaries has issued any note,
bond, or other debt security or created, incurred, assumed, or guaranteed any
indebtedness for borrowed money or capitalized lease obligation either involving
more than $75,000 singly or $150,000 in the aggregate;

 

(f)            none of the Company and its Subsidiaries has delayed or postponed
the payment of accounts payable or other Liabilities, in each case, outside the
Ordinary Course of Business;

 

(g)           none of the Company and its Subsidiaries has canceled,
compromised, waived, or released any right or claim (or series of related rights
and claims) either involving more than $75,000 or outside the Ordinary Course of
Business;

 

26

--------------------------------------------------------------------------------


 

(h)           none of the Company and its Subsidiaries has transferred,
assigned, or granted any license or sublicense of any rights under or with
respect to any Intellectual Property, in each case, outside the Ordinary Course
of Business;

 

(i)            there has been no change made or authorized in the charter or
bylaws of any of the Company and its Subsidiaries;

 

(j)            none of the Company and its Subsidiaries has experienced any
material damage, destruction, or loss (whether or not covered by insurance) to
any of its material assets;

 

(k)           none of the Company and its Subsidiaries has made any loan to, or
entered into any other transaction with, any of its directors, officers, and
employees, in each case, outside the Ordinary Course of Business;

 

(l)            none of the Company and its Subsidiaries has granted any increase
in the base compensation of any of its directors, officers, and employees, in
each case, outside the Ordinary Course of Business;

 

(m)          none of the Company and its Subsidiaries has adopted, amended,
modified, or terminated any bonus, profit sharing, incentive, severance, or
other plan, contract, or commitment for the benefit of any of its directors,
officers, and employees (or taken any such action with respect to any other
Benefit Plan);

 

(n)           none of the Company and its Subsidiaries has made any other change
in employment terms for any of its directors, officers, and employees, in each
case, outside the Ordinary Course of Business;

 

(o)           none of the Company and its Subsidiaries pledged to make any
charitable or other capital contribution which contribution has not yet been
made, in each case, outside the Ordinary Course of Business;

 

(p)           none of the Company and its Subsidiaries has discharged a material
Liability or Lien outside the Ordinary Course of Business; and

 

(q)           none of the Company and its Subsidiaries has committed to any of
the foregoing.

 

4.13         Contracts.

 

(a)           Except as set forth in Section 4.13(a) of the Disclosure Schedule,
and except as set forth in any forms, reports or other documents (or any
amendments thereof) filed by Security Capital with the SEC prior to the date of
this Agreement, as of the date hereof, none of the Company nor any of its
Subsidiaries is a party to or bound by any: (i) Contract that would be required
to be, but has not been, filed by Security Capital as a material contract
pursuant to Item 601(b)(10) of Regulation S-K; (ii) Contract not contemplated by
this Agreement that materially limits the ability of the Company or any

 

27

--------------------------------------------------------------------------------


 

of its Subsidiaries to engage or compete in any manner of the business presently
conducted by the Company or any of its Subsidiaries; (iii) Contract that creates
a partnership or joint venture or similar arrangement with respect to any
material business of the Company or any of its Subsidiaries; (iv) indenture,
credit agreement, loan agreement, security agreement, guarantee, note, mortgage
or other evidence of indebtedness or agreement providing for indebtedness in
excess of $75,000; (v) Contract that relates to the acquisition or disposition
of any material business (whether by merger, sale of stock, sale of assets or
otherwise) other than this Agreement; (vi) Contract that involves performance of
services or delivery of goods or materials by or to the Company or any of its
Subsidiaries in an amount or with a value in excess of $75,000 in any 12-month
period (which period may extend past the Closing); and (vii) Contract between
the Company or any of its Subsidiaries, on the one hand, and any Franchisee, on
the other hand.

 

(b)           The Sellers have heretofor made available to the Buyer true and
complete copies of each of the Contracts set forth in Section 4.13(a) of the
Disclosure Schedule. All such Contracts are valid and binding and in full force
and effect (except for those that have terminated or will terminate by their own
terms), and neither the Company nor any of its Subsidiaries, nor, to the
Knowledge of the Sellers, any other party thereto, is in violation or breach of
or default under (or with notice or lapse of time, or both, would be in
violation or breach of or default under) the terms of any such Contract, in each
case, except where such default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

4.14         Litigation. Except as set forth in Section 4.14 of the Disclosure
Schedule, there is no Action pending or, to the Knowledge of the Sellers,
threatened in writing against the Company or any of its Subsidiaries that (a)
challenges or seeks to enjoin, alter or materially delay the Acquisition or (b)
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Except as set forth in Section 4.14 of the Disclosure
Schedule, no officer or director of the Company or any of its Subsidiaries is a
defendant in any Action commenced by any stockholder of the Company or any of
its Subsidiaries with respect to the performance of his duties as an officer or
a director of the Company or any such Subsidiary under any applicable Law. There
is no unsatisfied judgment, penalty or award against the Company or any of its
Subsidiaries.

 

4.15         Employee Benefits.

 

(a)           Section 4.15(a) of the Disclosure Schedule includes a list of all
Benefit Plans maintained or contributed to by the Company or any of its
Subsidiaries (the “Company Benefit Plans”). The Sellers have delivered or
otherwise made available to the Buyer copies of (i) each Company Benefit Plan,
(ii) the most recent summary plan description for each Company Benefit Plan for
which such a summary plan description is required and (iii) the most recent
favorable determination letters from the Internal Revenue Service with respect
to each Company Benefit Plan intended to qualify under Section 401(a) of the
Code.

 

28

--------------------------------------------------------------------------------


 

(b)           Except as set forth in Section 4.15(b) of the Disclosure Schedule:

 

(i)            none of the Company Benefit Plans is subject to Section 302 or
Title IV of ERISA or Section 412 of the Code; none of the Sellers, the Company,
or any ERISA Affiliate either has or has had any liability or obligation of any
nature to any Company Benefit Plans, the Pension Benefit Guaranty Corporation,
or any other Person arising directly or indirectly under Part 3 of Subtitle B of
Title I of ERISA, Title IV of ERISA, or Section 412 of the Code that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(ii)           each Company Benefit Plan that is intended to be qualified under
Section 401(a) of the Code is subject to a favorable determination letter from
the IRS and, to the Knowledge of the Sellers, no event has occurred and no
condition exists that is reasonably likely to result in the revocation of any
such determination;

 

(iii)          each Company Benefit Plan is and has been in full force and
effect in accordance with its terms and is and has been, and each plan
administrator and fiduciary of each such Company Benefit Plan is and has been,
in compliance (both in form and operation) with all applicable requirements and
provisions of ERISA, and the Code and other applicable laws, regulations and
rulings, including, but not limited to, the Health Insurance Portability and
Accountability Act of 1996, as amended, and the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), except for instances of
noncompliance that would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; and

 

(iv)          none of the Sellers, the Company or any ERISA Affiliate has, or
could have, any liability to a Company Benefit Plan (other than for premiums or
contributions that are not yet due), a governmental agency, or any other Person
in respect of any Company Benefit Plan, that could be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(c)           No Company Benefit Plan is or has been funded by, associated with,
or related to a “voluntary employee’s beneficiary association” within the
meaning of Section 501(c)(9) of the Code, a “welfare benefit fund” within the
meaning of Section 419 of the Code, a “qualified asset account” within the
meaning of Section 419A of the Code or a “multiple employer welfare arrangement”
within the meaning of Section 3(40) of ERISA.

 

(d)           No Company Benefit Plan or any trust created under one of the
Company Benefit Plans or any trustee, administrator or sponsor thereof, has
engaged in a “prohibited transaction” as that term is defined in Section
4975(c)(1) of the Code, which could subject the Company Benefit Plan, trust,
trustee, administrator or sponsor thereof, or any party dealing with the Company
Benefit Plan or any such trust to any material tax or material penalty on
prohibited transactions imposed by said Section 4975 of the Code, nor, to the
Knowledge of the Sellers, is any fiduciary of any Company Benefit Plan acting in
a manner which constitutes, or has constituted, a breach of its fiduciary duty,
as

 

29

--------------------------------------------------------------------------------


 

set forth in ERISA that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(e)           There does not exist any pending or, to the Knowledge of the
Sellers, threatened Actions with respect to any Company Benefit Plan or any
related trust or other funding medium thereunder or with respect to any of the
Sellers or the Company, as the sponsor or fiduciary thereof. No Company Benefit
Plan or any related trust or other funding medium thereunder or any fiduciary
thereof has been the subject of an audit, investigation or examination by a
governmental agency.

 

(f)            None of the Sellers, the Company, or any ERISA Affiliate has any
commitment, intention or understanding to create or adopt any new Company
Benefit Plan, and since the beginning of the current fiscal year of the Company,
no event has occurred and no condition or circumstance has existed that
reasonably would be expected to result in a material increase in the benefits
under, or the expense of, maintaining a Company Benefit Plan from the level of
benefits or expense incurred for the most recently completed fiscal year of the
Company.

 

(g)           Except as set forth in Section 4.15(g) of the Disclosure Schedule,
the execution of, and performance of the transactions contemplated by, this
Agreement will not (either along with or upon the occurrence of any additional
or subsequent events) constitute an event under any Company Benefit Plan or
agreement that will or may reasonably be expected to result in any payment
(whether severance pay or otherwise), acceleration, forgiveness of indebtedness,
vesting or increase in benefits or obligation to fund benefits under any Company
Benefit Plan with respect to any employee or former employee of the Company. No
payment or benefit which will or may be made under any Company Benefit Plan by
the Sellers, the Company, or any ERISA Affiliate with respect to any employee or
former employee of the Company will be characterized as a “parachute payment”
(within the meaning of Section 280G of the Code).

 

(h)           None of the assets of any Company Benefit Plan is or has been
invested in any property constituting employer real property or any employer
security within the meaning of Section 407(d) of ERISA.

 

(i)            None of the Company Benefit Plans promises or provides, or has
promised or provided, medical or other welfare benefits, including but not
limited to any retiree benefits, to any Person (or such Person’s dependent,
spouse or beneficiaries) after such Person’s termination of employment with the
Sellers, the Company or any ERISA Affiliate, except as required by COBRA.

 

4.16         Labor and Employment Matters. Section 4.16 of the Disclosure
Schedule sets forth a list of all written employment agreements that obligate
the Company or any of its Subsidiaries to pay an annual salary of $100,000 or
more and to which the Company or any of its Subsidiaries is a party. To the
Knowledge of the Sellers, there are no pending labor disputes, work stoppages,
requests for representation, pickets, work slow-downs due to labor disagreements
or any actions or arbitrations that involve the

 

30

--------------------------------------------------------------------------------


 

labor or employment relations of the Company or any of its Subsidiaries. Neither
the Company nor any of its Subsidiaries is party to any collective bargaining
agreement.

 

4.17         Environmental. Except (i) as set forth in Section 4.17 of the
Disclosure Schedule or (ii) for any matter that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (a) the
Company and each of its Subsidiaries is in compliance with all applicable
Environmental, Health and Safety Requirements, (b) the Company and each of its
Subsidiaries possesses and is in compliance with all Permits required under
Environmental, Health and Safety Requirements for the conduct of their
respective operations and (c) there are no Actions pending against the Company
or any of its Subsidiaries alleging a violation of any Environmental, Health and
Safety Requirements.

 

4.18         Franchise Agreements. All Franchise Agreements are valid and
binding, are in full force and effect (except for those that have terminated or
will terminate by their own terms), and neither the Company nor any of its
Subsidiaries, nor, to the Actual Knowledge of the Sellers, any other party
thereto, is in violation or breach of or default under (or with notice or lapse
of time, or both, would be in violation or breach of or default under) the terms
of any Franchise Agreement, in each case, except where such default would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All Franchise Agreements were, in all material respects,
prepared, offered and sold in compliance with each applicable federal, state and
local law, rule, regulation or other pronouncement having the effect of law that
governs the offer and sale of franchises and the Company’s Uniform Franchise
Offering Circular. Except as set forth in Section 4.18 of the Disclosure
Schedule, the Company has, in all material respects, good working relationships
with all of its Franchisees.

 

4.19         Franchisees, Suppliers, Vendors and Referral Sources. Except as set
forth in Section 4.19 of the Disclosure Schedule, to the Actual Knowledge of the
Sellers, no fact, occurrence, situation or circumstance exists with respect to
any Franchisee or any supplier, vendor or referral source of the Company or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

 

4.20         New Franchises. Section 4.20 of the Disclosure Schedule sets forth
all of the Franchise Agreements that have been executed but for which the school
for such new franchise (“New Franchise”) has not yet opened for business and, to
the Actual Knowledge of the Sellers and subject to customary variances, such New
Franchises are expected to open for business in a timely manner.

 

4.21         No Set-Off Rights. Except as set forth in Section 4.21 of the
Disclosure Schedule, there is no contest, claim or right of set-off with any
Franchisee against any amounts payable, due or owed, including, without
limitation, any royalty payments, to the Company or any of its Subsidiaries by
any Franchisee.

 

4.22         UFOC. None of the Company or any of its Subsidiaries or any of
their agents or representatives has made or provided any representations or
warranties, whether written or oral, in each case that is binding upon the
Company or any of its Subsidiaries,

 

31

--------------------------------------------------------------------------------


 

to any Franchisee or potential Franchisee other than such representations and
warranties as are set forth in the Company’s Uniform Franchise Offering
Circulars or in the Franchise Agreements.

 

4.23         Restricted Cash. Section 4.23 of the Disclosure Schedule sets forth
the amount of the Fund (as such term is defined in the Form Franchise Agreement)
as of December 31, 2005. Except as set forth in Section 4.23 of the Disclosure
Schedule, the Fund has been maintained in compliance with the terms and
provisions of the Form Franchise Agreement.

 

4.24         Insurance. Section 4.24 of the Disclosure Schedule sets forth a
list of each insurance policy that covers the Company or any of its Subsidiaries
or their respective businesses, properties, assets, directors, officers or
employees (the “Policies”). Such Policies are in full force and effect in all
material respects and neither the Company nor any of its Subsidiaries is in
violation or breach of or default under any of its obligations under any such
Policy, except where such default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

4.25         Brokers’ Fees. Except as set forth in Section 4.25 of the
Disclosure Schedule, neither the Company nor any Subsidiary thereof has any
Liability to pay any fees or commissions to any broker, finder or agent with
respect to this Agreement, the Acquisition or the transactions contemplated by
this Agreement. The Sellers have furnished to the Buyer true, correct and
complete copies of engagement letters relating to any such services, and there
have been no amendments or revisions to such engagement letters.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to each of the Sellers that each statement
contained in this Article V is true and correct as of the date hereof.

 

5.1           Organization. The Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

5.2           Authorization. The Buyer has the requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the Buyer of this Agreement, and the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
action, and no other action on the part of the Buyer is necessary to authorize
this Agreement or to consummate the transactions contemplated hereby (other than
compliance with the filing and notice requirements set forth in Section
5.3(b)(i)). This Agreement has been duly executed and delivered by the Buyer
and, assuming the due authorization, execution and delivery by each of the other
parties hereto, constitutes a legal, valid and binding obligation of the Buyer
enforceable

 

32

--------------------------------------------------------------------------------


 

against the Buyer in accordance with its terms, except as limited by (a)
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws relating to creditors’ rights generally and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

 

5.3           Noncontravention.

 

(a)           Neither the execution and the delivery of this Agreement, nor the
consummation of the Acquisition and the other transactions contemplated by this
Agreement, will, with or without the giving of notice or the lapse of time or
both, (i) violate any provision of the certificate of incorporation or bylaws
(or comparable organization documents, as applicable) of the Buyer,
(ii) assuming compliance with the filing and notice requirements set forth in
Section 5.3(b)(i), violate any Law applicable to the Buyer on the date hereof or
(iii) violate any Contract to which the Buyer is a party, except in the case of
clauses (ii) and (iii) to the extent that any such violation would not
reasonably be expected to prevent or materially delay the consummation of the
Acquisition and the other transactions contemplated by this Agreement.

 

(b)           The execution and delivery of this Agreement by the Buyer does
not, and the performance of this Agreement by the Buyer will not, require any
consent, approval, authorization or Permit of, or filing with or notification
to, any Governmental Entity, except for (i) such filings as may be required
under the HSR Act or the Other Antitrust Laws or (ii) where the failure to take
such action would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

5.4           Availability of Funds. The Buyer has cash available or has
existing committed borrowing facilities (the “Financing”) which together are
sufficient to enable it to consummate the transactions contemplated by this
Agreement. Copies of the documents governing any such facilities have been
provided to the Sellers prior to the date hereof. The Financing will be
available to the Buyer on a timely basis to consummate the transactions
contemplated by this Agreement and the Buyer knows of no fact or circumstance
that would cause the Financing to be unavailable on such basis.

 

5.5           Solvency. The Buyer is not entering into the transactions
contemplated by this Agreement with the actual intent to hinder, delay or
defraud either present or future creditors of the Company or any of its
Subsidiaries. Assuming that the representations and warranties concerning the
Company contained in this Agreement are true and correct in all material
respects, at and immediately after the Closing, and after giving effect to the
Acquisition and the other transactions contemplated by this Agreement (including
the proposed financing structure for the Acquisition), the Company (a) will be
solvent (in that both the fair value of its assets will not be less than the sum
of its debts and that the present fair saleable value of its assets will not be
less than the amount required to pay its probable Liabilities on its debts as
they become absolute and matured); (b) will have adequate capital and liquidity
with which to engage in its business; and (c) will not have incurred and does
not plan to incur debts beyond its ability to pay as they become absolute and
matured.

 

33

--------------------------------------------------------------------------------


 

5.6           Brokers’ Fees. The Buyer has no Liability to pay any fees or
commissions to any broker, finder or agent with respect to this Agreement, the
Acquisition or the transactions contemplated by this Agreement that could result
in any Liability being imposed on the Sellers, the Company or any Subsidiary of
the Company.

 

5.7           Affiliates. Neither the Buyer nor any Affiliate of the Buyer
controls any companies that compete with the business of the Company or any of
its Subsidiaries. For purposes of this Section 5.7, the term “control” shall
have the meaning provided in 16 CFR §801.1(b).

 

ARTICLE VI

 

COVENANTS

 

6.1           Regulatory Matters and Approvals.

 

(a)           Each of the Buyer and Security Capital will, as promptly as
practicable and before the expiration of any relevant legal deadline, but in no
event later than ten Business Days following the execution and delivery of this
Agreement, file with (i) the United States Federal Trade Commission (the “FTC”)
and the United States Department of Justice (the “DOJ”) the notification and
report form required for the transactions contemplated by this Agreement and any
supplemental information requested in connection therewith pursuant to the HSR
Act, which forms will specifically request early termination of the waiting
period prescribed by the HSR Act, and (ii) any other Governmental Entity, any
other filings, reports, information and documentation required for the
transactions contemplated hereby pursuant to any Other Antitrust Laws. Each of
the Buyer, the Company and Security Capital will furnish to each other’s counsel
such necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission that is necessary
under the HSR Act and any Other Antitrust Laws. Each of the Buyer and the
Company will be responsible for fifty percent (50%) of the filing fees payable
in connection with such filings.

 

(b)           Each of the Buyer, the Company and Security Capital will use its
respective commercially reasonable efforts to promptly obtain any clearance
required under the HSR Act and any Other Antitrust Laws for the consummation of
the transactions contemplated by this Agreement and will keep each other
apprised of the status of any communications with, and any inquiries or requests
for additional information from any Governmental Entity and will comply promptly
with any such inquiry or request.

 

(c)           Each of the Buyer and Security Capital agrees to instruct their
respective counsel to cooperate with each other and use their respective
commercially reasonable efforts to facilitate and expedite the identification
and resolution of any issues arising under the HSR Act and any Other Antitrust
Laws at the earliest practicable dates. Such efforts and cooperation will
include causing its counsel (i) to promptly inform the

 

34

--------------------------------------------------------------------------------


 

other of any oral communication with, and provide copies of written
communications with, any Governmental Entity regarding any such filings or
applications or any such transaction, and (ii) to confer with each other
regarding appropriate contacts with and response to personnel of such
Governmental Entity. None of the Buyer, the Company, Security Capital nor any of
their respective Affiliates will independently participate in any meeting or
discussion with any Governmental Entity in respect of any such filings,
applications, investigation or other inquiry without giving, in the case of the
Buyer and its Affiliates, Security Capital, and in the case of the Company or
Security Capital and their respective Affiliates, the Buyer, prior notice of the
meeting and, to the extent permitted by the relevant Governmental Entity, the
opportunity to attend and participate (which, at the request of the Buyer, the
Company or Security Capital, as applicable, will be limited to outside antitrust
counsel only).

 

6.2           Consents. The Company will, and will cause each of its
Subsidiaries to, use its commercially reasonable efforts to obtain any required
third-party consents to the Acquisition and the other transactions contemplated
by this Agreement in writing from each Person.

 

6.3           Operation of the Company’s Business. During the period commencing
on the date hereof and ending at the earlier of the Closing and the termination
of this Agreement in accordance with Article VIII, the Company, except (i) as
set forth on Section 6.3 of the Disclosure Schedule, (ii) as otherwise
contemplated by this Agreement, (iii) as required by applicable Law or (iv) with
the prior written consent of the Buyer (which consent will not be unreasonably
withheld or delayed), will use commercially reasonable efforts to, and will use
commercially reasonable efforts to cause each of its Subsidiaries to, carry on
its business in a manner consistent with past practice and not take any action
or enter into any transaction that would result in the following:

 

(a)           any change in the certificate of incorporation or bylaws of the
Company or any of its Subsidiaries or any amendment of any material term of any
outstanding security of the Company or any of its Subsidiaries;

 

(b)           any declaration, setting aside or payment of any dividend or other
distribution (whether in stock or property, or any combination thereof) with
respect to any shares of capital stock of the Company or any of its Subsidiaries
(other than as permitted in Section 6.6), or any repurchase, redemption or other
acquisition by the Company or any of its Subsidiaries of any outstanding shares
of capital stock or other securities of, or other ownership interests in, the
Company or any of its Subsidiaries, other than any retirement of, or issuance
of, shares of capital stock pursuant to the exercise of Company Stock Options
that are outstanding as of the date hereof;

 

(c)           any issuance or sale of any additional shares of, or rights of any
kind to acquire any shares of, any capital stock of any class of the Company or
any of its Subsidiaries (whether through the issuance or granting of Company
Stock Options or otherwise);

 

35

--------------------------------------------------------------------------------


 

(d)           any incurrence, guarantee or assumption by the Company or any of
its Subsidiaries of any indebtedness for borrowed money other than in the
Ordinary Course of Business in amounts and on terms consistent with past
practice;

 

(e)           any change in any method of accounting, accounting principle or
accounting practice by the Company or any of its Subsidiaries;

 

(f)            (i) any adoption or material amendment of any Company Benefit
Plan, (ii) any entry into any collective bargaining agreement with any labor
organization or union, (iii) any entry into an employment agreement or (iv) any
increase in the rate of compensation to any employee in an amount that exceeds
10% of such employee’s current compensation; provided, that the Company or any
of its Subsidiaries may (A) take any such action for employees in the Ordinary
Course of Business or pursuant to any existing Contracts or Company Benefit
Plans and (B) adopt or amend any Company Benefit Plan if the cost to such Person
of providing benefits thereunder is not materially increased;

 

(g)           except in the Ordinary Course of Business, any cancellation,
modification, termination or grant of waiver of any material Permits or
Contracts to which the Company or any of its Subsidiaries is a party, which
cancellation, modification, termination or grant of waiver would, individually
or in the aggregate, have a Material Adverse Effect;

 

(h)           any change in the Tax elections made by the Company or any of its
Subsidiaries or in any accounting method used by the Company or any of its
Subsidiaries for Tax purposes, where such Tax election or change in accounting
method may have a material effect upon the Tax Liability of the Company or any
of its Subsidiaries for any period or set of periods, or the settlement or
compromise of any material income Tax Liability of the Company or any of its
Subsidiaries;

 

(i)            any acquisition or disposition of any business or any material
property or asset of any Person (whether by merger, consolidation or otherwise)
by the Company or any of its Subsidiaries; provided, that nothing in this
Agreement will prohibit the Company or any of its Subsidiaries from (i)
acquiring any Company-Owned Real Property which it is acquiring to sell to a
potential franchisee or (ii) selling any Company-Owned Real Property to a
franchisee, in case of clause (i) or (ii), in the Ordinary Course of Business
consistent with past practice;

 

(j)            any grant of a Lien on any properties and assets of the Company
or any of its Subsidiaries that would have, individually or in the aggregate, a
Material Adverse Effect; or

 

(k)           any entry into any agreement or commitment to do any of the
foregoing.

 

6.4           Access. The Company will, and will cause each of its Subsidiaries
to, permit the Buyer and its Representatives to have reasonable access at all
reasonable

 

36

--------------------------------------------------------------------------------


 

times, and in a manner so as not to interfere with the normal business
operations of the Company and each of its Subsidiaries, to the premises,
properties, personnel, books, records (including Tax records), Contracts and
documents of or pertaining to the Company and any of its Subsidiaries; provided,
that any such access will be conducted at the Buyer’s expense and the Buyer will
not have access to individual performance or evaluation records, medical
histories or other information that in the opinion of the Company is sensitive
or the disclosure of which could reasonably be expected to subject the Company
or any of its Subsidiaries to risk of liability; provided, further, that such
access will comply with all applicable Law and all applicable Real Property
Leases.

 

6.5           Resignations. As of the Closing, the Sellers will cause to be
delivered to the Buyer duly signed resignations, effective immediately upon the
Closing, of each director of his position as a director (and, if requested by
the Buyer in writing at least ten Business Days prior to the Closing, of each
officer of his position as an officer) of the Company and each Subsidiary of the
Company; provided that no such resignation by any individual will be a
resignation from employment with the Company or such Subsidiary if such
individual is so employed.

 

6.6           Excess Cash; Stay Bonuses.

 

(a)           On or prior to the Closing, the Company shall (and the Sellers
shall cause the Company to) (i) pay to the Optionholders a one-time special
bonus equal to such Optionholder’s Pro Rata Share of the Special Bonus Amount
(if any) and (ii) if the Excess Cash Amount is positive, transfer by dividend to
the Stockholders an amount equal to (A) the Excess Cash Amount minus (B) the
Special Bonus Amount.

 

(b)           Immediately prior to the Closing, the Company shall pay 100% of
the Stay Pay Bonuses to the employees who at such time are eligible to receive
such Stay Pay Bonuses. Notwithstanding anything in the Stay Pay Agreements to
the contrary, the parties acknowledge and agree that, immediately prior to the
Closing, (i) payment of the entire Stay Pay Bonuses will be accelerated and (ii)
the retention of such Stay Pay Bonuses after the Closing shall not be
conditioned on continued post-closing employment by the employees.

 

6.7           Notice of Developments. The Sellers and the Company will give
prompt written notice to the Buyer of any event that would reasonably be
expected to give rise to, individually or in the aggregate, a Material Adverse
Effect or would reasonably be expected to cause a breach of any of its
respective representations, warranties, covenants or other agreements contained
herein. The Buyer will give prompt written notice to the Sellers and the Company
of any event that could reasonably be expected to cause a breach of any of its
representations, warranties, covenants or other agreements contained herein or
could reasonably be expected to, individually or in the aggregate, prevent or
materially delay the consummation of the Acquisition and the other transactions
contemplated by this Agreement. The delivery of any notice pursuant to this
Section 6.7 will not limit, expand or otherwise affect the remedies available
hereunder (if any) to the party receiving such notice.

 

37

--------------------------------------------------------------------------------


 

6.8           Support Services.  The Buyer agrees that as of the Closing, the
Sellers will have no obligation to provide any support or other services to the
Company or any of its Subsidiaries.  In furtherance and not in limitation of the
foregoing, the parties acknowledge and agree that, (a) the Second Amended and
Restated Advisory Services Agreement, dated as of December 23, 2005, among
Security Capital, Capital Partners, Inc. and the Company (the “Capital Partners
Advisory Services Agreement”) shall be amended as of the Closing Date to remove
the Company as a party without liability to the Company or its Subsidiaries
other than the requirement that the Company comply with its obligations in
Section 6.8(b), (b) the aggregate amount of the Advisory Fee (as such term is
defined in the Capital Partners Advisory Services Agreement) which is payable by
the Company to Capital Partners, Inc. pursuant to the Capital Partners Advisory
Services Agreement is $193,750.00 and the Company will pay such amount to
Capital Partners, Inc. at the Closing, (c) the Amended and Restated Management
Advisory Services Agreement, dated as of April 5, 2002, among Security Capital,
Jewel I, Inc. (d/b/a Primrose Country Day School) and Primrose School
Franchising Company, Inc. (the “Security Capital Advisory Services Agreement”)
shall be terminated as of the Closing Date without liability to the Company or
its Subsidiaries other than the requirement that the Company comply with its
obligations in Section 6.8(d) and (d) the Company will pay to Security Capital
at the Closing the aggregate amount of the Fee (as such term is defined in the
Security Capital Advisory Services Agreement) which is payable by the Company to
Security Capital pursuant to the Security Capital Advisory Services Agreement.

 

6.9           No Solicitation.

 

(a)           The Sellers and the Company will, and will cause each of their
Representatives to, cease immediately any existing discussions regarding a
Transaction Proposal.

 

(b)           From and after the date of this Agreement, without the prior
consent of the Buyer, none of the Sellers nor the Company will, nor will they
authorize or permit any of the Company’s Subsidiaries to, nor will they
authorize or permit any of their respective Representatives, agents or advisors
to, directly or indirectly through another Person to, (i) solicit, initiate or
encourage (including by way of furnishing information), or take any other action
designed to facilitate any inquiries, proposals or offers from any Person that
constitute, or would reasonably be expected to constitute, a Transaction
Proposal, (ii) participate in any discussions or negotiations (including by way
of furnishing information) regarding any Transaction Proposal or (iii) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other Person to do or seek any of the foregoing.

 

(c)           Notwithstanding the foregoing, nothing in this Agreement will
prohibit or restrict Security Capital or any of its Subsidiaries (including the
Company and each of its Subsidiaries) or Representatives from (i) soliciting,
initiating or encouraging (including by way of furnishing information), or
taking any other action designed to facilitate any inquiries, proposals or
offers from any Person that constitute a proposal for

 

38

--------------------------------------------------------------------------------


 

a One-Step Transaction, (ii) participating in any discussions or negotiations
(including by way of furnishing information) regarding any proposal for a
One-Step Transaction, (iii) approving or recommending, or proposing to approve
or recommend, any Superior Proposal or (iv) approving or recommending, or
proposing to approve or recommend, or executing or entering into, any letter of
intent, agreement in principle, merger agreement, acquisition agreement, option
agreement or other similar agreement related to any Superior Proposal (each, an
“Acquisition Agreement”) or proposing publicly or agreeing to do any of the
foregoing.  Security Capital will promptly advise the Buyer of the receipt of
any Superior Proposal, including the material terms and conditions of such
Superior Proposal and the identity of the Person making such Superior Proposal,
and will keep the Buyer reasonably and promptly informed of the status of any
such Superior Proposal and the substance of any discussions relating to such
Superior Proposal.

 

(d)           Nothing contained in this Section 6.9 will prohibit Security
Capital from taking and disclosing to its stockholders a position contemplated
by Rule 14d-9 or 14e-2 promulgated under the Exchange Act or from making any
disclosure to its stockholders if, in the good faith judgment of the Security
Capital Board, failure so to disclose would be inconsistent with its obligations
under applicable law.

 

6.10         Indemnification Following the Closing.

 

(a)           The Sellers, the Company and the Buyer agree that all rights to
indemnification and exculpation from liabilities for acts or omissions occurring
at or prior to the Closing (including rights for advancement of expenses) now
existing in favor of the current or former directors or officers of the Company
or any of its Subsidiaries as provided in their respective certificate of
incorporation or bylaws (or comparable organizational documents) will survive
the Acquisition and will continue in full force and effect in accordance with
their terms.

 

(b)           For six years after the Closing, the Buyer will maintain in effect
the current directors’ and officers’ liability insurance covering acts or
omissions occurring prior to the Closing with respect to those Persons who are
currently covered by the directors’ and officers’ liability insurance policy
which covers the Company’s directors and officers on terms with respect to such
coverage and amounts no less favorable than those of such policy in effect on
the date hereof.  In lieu of the foregoing, the Buyer may purchase six-year
“tail” coverage covering acts or omissions prior to the Closing on substantially
similar terms to the existing policy.

 

(c)           In the event that, following the Closing, the Buyer, the Company
or any of their respective successors or assigns (i) consolidates with or merges
into any other Person and is not the continuing or surviving corporation or
entity of such consolidation or merger or (ii) transfers or conveys all or
substantially all of its properties and assets to any Person, then, and in each
such case, reasonable provision will be made so that such successors and assigns
will assume the obligations of the Buyer, the Company or their respective
Affiliates, as applicable, including those set forth in this Section 6.10.

 

39

--------------------------------------------------------------------------------


 

(d)           The provisions of this Section 6.10 (i) are intended to be for the
benefit of, and will be enforceable by, each indemnified party, his heirs and
his representatives and (ii) are in addition to, and not in substitution for,
any other rights to indemnification or contribution that any such Person may
have by contract or otherwise.

 

(e)           Each Stockholder hereby agrees that it shall not make any claim
for indemnification against the Buyer, the Company or any of their respective
Affiliates by reason of the fact that such Stockholder is or was a stockholder
of the Company or any of its Affiliates (whether such claim is for judgments,
damages, penalties, fines, costs, amounts paid in settlement, losses, expenses
or otherwise and whether such claim is pursuant to any statute, charter
document, bylaw, agreement or otherwise) with respect to any Action brought by
the Buyer against such Stockholder (solely in such Stockholder’s capacity as a
stockholder of the Company) pursuant to this Agreement or applicable Law or
otherwise, and such Stockholder hereby acknowledges and agrees that it shall not
have any claim or right to contribution or indemnity from the Company or any of
its Affiliates with respect to any amounts paid by such Stockholder (solely in
such Stockholder’s capacity as a stockholder of the Company) pursuant to this
Agreement or otherwise.  Effective upon the Closing, each Stockholder hereby
irrevocably waives, releases and discharges the Company and its Affiliates from
any and all Liabilities and obligations to such Stockholder of any kind or
nature whatsoever, which solely arise out of such Stockholder’s capacity as a
stockholder of the Company (including in respect of any rights of contribution
or indemnification), whether arising under any Contract (other than this
Agreement and any of the other agreements executed and delivered in connection
herewith) or otherwise at law or in equity, and each Stockholder agrees that it
shall not seek to recover any amounts in connection therewith or thereunder from
the Company or any of its Affiliates.  In no event shall the Company or any of
its Affiliates have any liability whatsoever to any Stockholder for any breaches
of the representations, warranties, agreements or covenants of the Company
hereunder, and in any event no Stockholder may seek contribution from the
Company or any of its Affiliates in respect of any payments required to be made
by such Stockholder pursuant to this Agreement.

 

6.11         Taking of Necessary Action; Further Action.  Subject to the terms
and conditions of this Agreement, each of the Sellers, the Company and the Buyer
will take all such reasonable and lawful action as may be necessary or
appropriate in order to effectuate the Acquisition in accordance with this
Agreement as promptly as practicable.

 

6.12         [RESERVED]

 

6.13         Tax Matters.

 

(a)           From and after the Closing Date, Security Capital will pay or
cause to be paid, and will indemnify the Buyer against any and all damages,
fines, fees, penalties, Taxes, deficiencies, losses and expenses, including,
without limitation, interest, reasonable expenses of investigation, court costs,
arbitration costs, reasonable fees and expenses of attorneys, accountants and
other experts or other expenses of litigation or other proceedings or of any
claim, default or assessment (“Losses”) arising in respect of any Tax of any
Security Capital Company for any period.

 

40

--------------------------------------------------------------------------------


 

(b)           From and after the Closing Date, the Buyer will pay or cause to be
paid, and will indemnify Security Capital against any and all Losses arising in
respect of any Tax of the Company or any of its Subsidiaries for any period.

 

(c)           Notwithstanding Section 6.13(b), any Section 338(h)(10) Tax will
be paid by Security Capital.  For purposes of this Section 6.13, the Section
338(h)(10) Tax will be deemed to be reduced by the total Tax benefit, as
determined by Security Capital, of the U.S. federal and state Tax income
deductions resulting from (i) the payment obligations in cancellation of the
Company Stock Options described in Section 2.2, (ii) any Section 338(h)(10) Tax
itself and (iii) the payment obligations in respect of the Stay Pay Bonuses
described in Section 6.6(b).  Any U.S. federal and state Tax income deductions
resulting from the items described in the previous sentence shall only be used
in accordance with the second sentence of this Section 6.13(c).

 

(d)           For purposes of Sections 6.13(a), (b), and (c) any Tax that
relates to any U.S. consolidated federal income Tax return filed for any period
which include any Security Capital Company, on the one hand, and the Company and
any of its Subsidiaries, on the other hand, the responsibility for such Tax as
between the Buyer, on the one hand, and the Company and each of its
Subsidiaries, on the other hand, will be determined as follows:

 

(i)            to the extent that any Tax results from an adjustment to the
taxable income of any Security Capital Company, computed without taking into
account any net operating loss or other Tax attribute of the Company or any of
its Subsidiaries, such Tax is the responsibility of Security Capital under
Section 6.13(a);

 

(ii)           to the extent that any Tax results from an adjustment to the
taxable income of the Company or any of its Subsidiaries, computed without
taking into account any net operating loss or other Tax attribute of any
Security Capital Company, such Tax is the responsibility of the Buyer under
Section 6.13(b);

 

(iii)          to the extent that any Tax results from an adjustment to a net
operating loss or other Tax attribute of any Security Capital Company, such Tax
is the responsibility of Security Capital under Section 6.13(a);

 

(iv)          to the extent that any Tax results from an adjustment to a net
operating loss or other Tax attribute of the Company or any of its Subsidiaries,
such Tax is the responsibility of the Buyer under Section 6.13(b);

 

(v)           to the extent that any Tax results from an increase in a Section
338(h)(10) Tax or an adjustment to a U.S. federal or state income tax deduction
resulting from the payments in cancellation of the Company Stock Options
described in Section 2.2 above, or from any Section 338(h)(10) Tax itself, such
Tax is the responsibility of Security Capital; and

 

(vi)          responsibility for any U.S. federal income Taxes required to be
filed with the Tax Returns described in Section 6.13(e) below is as set forth
therein.

 

41

--------------------------------------------------------------------------------


 

(e)           Security Capital will file all U.S. federal income Tax Returns of,
or that include, the Company and its Subsidiaries for taxable periods ending on
or before the Closing Date and due after the Closing Date.  Security Capital
will pay all Taxes due with respect to such Tax Returns, except that the Buyer
will pay all such Taxes due with respect to such Tax Returns equal to the lesser
of (i) the U.S. federal income Taxes of the Company and its Subsidiaries
computed for the applicable taxable period as if the Company and its
Subsidiaries did not file a U.S. consolidated federal income Tax return with any
Security Capital Company, excluding any Section 338(h)(10) Tax or (ii) the total
amount of U.S. federal income Taxes due with respect to the U.S. federal
consolidated group which includes each Security Capital Company and the Company
and its Subsidiaries, excluding any Section 338(h)(10) Tax.  In the event that
the purchase by the Buyer of the Shares results in any excess loss account
triggered into income under Section 1.1502-19 of the Treasury Regulations,
Security Capital will be responsible for such amounts.  In the event that the
purchase by the Buyer of the Shares results in any deferred amounts triggered
into income under Section 1.1502-13 of the Treasury regulations, the Buyer will
be responsible for the U.S. federal income Tax related to such income if income
on the original transaction would have been recognized by the Company or any of
its Subsidiaries, and Security Capital will be responsible for any other such
Tax.  In the event that Security Capital determines that the Buyer has any
obligation for U.S. federal income Taxes pursuant to this Section 6.13(e),
Security Capital will furnish the Buyer with the draft U.S. consolidated federal
income Tax Return related thereto, along with any related workpapers showing the
proposed amount due from the Buyer, at least 20 Business Days prior to the due
date for such Tax Return.  Security Capital’s estimate will become final unless
the Buyer objects in writing before 10 Business Days prior to the due date for
filing such Tax Return.  In the event of any disagreement as to the U.S. federal
income Taxes owed by the Buyer with respect to such Tax Return, Security Capital
will file such Tax Return and pay the amount of Tax due with respect thereto,
and the dispute will be resolved by the Independent Accounting Firm, who will be
directed to resolve such dispute within 30 Business Days after the date of the
Buyer’s objection, at which point the Buyer will pay to Security Capital the
amount of U.S. federal income Taxes determined by such Independent Accounting
Firm to be due from the Buyer pursuant to this Section 6.13(e), and the Buyer
and Security Capital will each pay one-half of the fees of the Independent
Accounting Firm.  The Company and any of its Subsidiaries will furnish
information to Security Capital for inclusion in the U.S. federal consolidated
federal income Tax Return for the Security Capital Group for the period that
includes the Closing Date in accordance with the past custom and practice of
Security Capital, the Company and its Subsidiaries.  Security Capital will be
entitled to all refunds relating to Tax Returns which include any Security
Capital Company and/or any of the Company and its Subsidiaries for any taxable
period ending on or before the Closing Date whenever paid.

 

(f)            If any Taxing Authority or other person asserts a Tax Claim
against Security Capital or the Buyer, then the party first receiving notice of
such Tax Claim promptly will provide written notice thereof to the other party. 
Such notice will specify in reasonable detail the basis for such Tax Claim and
will include a copy of any relevant correspondence received from the Taxing
Authority or other person.  If the Tax

 

42

--------------------------------------------------------------------------------


 

Claim relates to a U.S. federal consolidated income Tax Return of the Security
Capital Group, Security Capital will control such contest.  However, Security
Capital will permit the Buyer to participate in the defense of such Tax Claim,
to the extent such contest within which such Tax Claim arises relates to such
Tax Claim.  Neither the Buyer nor Security Capital will enter into any
settlement of such Tax Claim without the written consent of the other, not to be
unreasonably withheld, it being understood that the Buyer will control the
settlement of a Tax Claim to the extent the settlement thereof would not result
in any Tax detriment to Security Capital.

 

(g)           Each of Security Capital and the Buyer will, and will cause its
Subsidiaries and Affiliates to, provide to the other such cooperation and
information as any of them reasonably may request in filing any Tax Return,
determining a liability for Taxes or in conducting any audit or other proceeding
in respect of Taxes.  Such cooperation and information will include providing
copies of all relevant portions of relevant Tax Returns, together with relevant
accompanying schedules and relevant work papers, relevant documents relating to
rulings or other determinations by Taxing Authorities and relevant records
concerning the ownership and Tax basis of property, which any such party may
possess.  Each of Security Capital and the Buyer will retain all Returns,
schedules and work papers, and all material records and other documents relating
to Tax matters, of the Company and its Subsidiaries for their Tax period first
ending after the Closing Date and for all prior Tax periods until the later of
(i) the expiration of the statute of limitations for the Tax periods to which
the Tax Returns and other documents relate or (ii) eight years following the due
date (without extension) for such Tax Returns.  Thereafter, the party holding
such Tax Returns or other documents may dispose of them; provided, that such
disposing party will give to the non-disposing party notice of such disposal in
accordance with Section 9.6 prior to doing so.  Each of Security Capital and the
Buyer will make its employees reasonably available on a mutually convenient
basis at its cost to provide explanation of any documents or information so
provided.

 

(h)           Each of the Buyer and the Company will pay one-half of all
Transfer Taxes arising out of or in connection with the transactions effected
pursuant to this Agreement.  The Buyer will file, at the Closing, all necessary
documentation and Tax Returns with respect to such Transfer Taxes.

 

(i)            Any and all Tax allocation or sharing agreements or other
agreements or arrangements relating to Tax matters between any Security Capital
Company on the one hand and the Company and its Subsidiaries on the other hand
will be terminated with respect to the Company and its Subsidiaries as of the
day before the Closing and, from and after the Closing Date, neither the Company
and its Subsidiaries, on the one hand, nor any Security Capital Company, on the
other hand, will be obligated to make any payment to the other in respect of any
such agreement; provided that nothing in this Section 6.13(i) shall affect any
rights or obligations of any Person under Section 6.13(e).

 

43

--------------------------------------------------------------------------------


 

(j)            The Buyer and Sellers will treat, and cause their Affiliates to
treat, the U.S. federal and state income tax deductions resulting from the
payment of the Stay Pay Bonuses (which, pursuant to Section 6.6(b), are required
to be paid immediately prior to the Closing) as deductible in the taxable period
of the Company and its Subsidiaries ending on the Closing Date and shall not
take any position inconsistent therewith.  For the avoidance of doubt, the
Sellers and the Buyer shall not treat, and shall cause their Affiliates not to
treat, the “next day” rule of Treas. Reg. Sec. 1.1502-76(b)(1)(ii)(B) or any
similar provision of state or local Tax Law as applying to the deductions
described in the previous sentence, and no elections that would result in the
ratable allocation of such deductions shall be made under Treas. Reg. Sec.
1.1502-76(b)(2) or any similar provision of state or local Tax Law.

 

6.14         Insurance.  Effective 12:01 a.m. on the Closing Date, the Company
and each of its Subsidiaries will cease to be insured by Security Capital’s or
its Affiliates’ (other than the Company and its Subsidiaries) Policies.

 

6.15         Financing.  The Buyer will not take any action that would
reasonably be expected to make the Financing unavailable for any reason, will
keep the Sellers and the Company reasonably apprised as to the status of the
Financing, and will promptly notify the Sellers if it becomes aware of any fact
or circumstance that could reasonably be expected to make the Financing
unavailable for any reason.

 

6.16         Stockholders’ Agreement.

 

(a)           The Company and each of the Sellers irrevocably consent to the
transactions contemplated by this Agreement and waives any and all rights such
Person may have under the Stockholders’ Agreement with respect to such
transactions other than any rights such Person may have under Section 6.1 of the
Stockholders’ Agreement.

 

(b)           The Company and each of the Sellers agree that, effective as of
the Closing, the Stockholders’ Agreement will be terminated, and no party
thereto will have any continuing rights or Liabilities under the Stockholders’
Agreement.

 

ARTICLE VII

 

CONDITIONS TO OBLIGATIONS TO CLOSE

 

7.1           Conditions to Obligation of the Buyer.  The obligation of the
Buyer to consummate the Acquisition is subject to the satisfaction or waiver by
the Buyer of the following conditions:

 

(a)           The representations and warranties of the Sellers set forth in
this Agreement will be true and correct in all respects as of the date of this
Agreement and as of the Closing Date (except to the extent such representations
and warranties speak as of another date, in which case such representations and
warranties will be true and correct as of such other date), except where the
failure of such representations and warranties to be

 

44

--------------------------------------------------------------------------------


 

so true and correct (without giving effect to any limitation as to “materiality”
or “Material Adverse Effect” set forth therein) does not have, and would be not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  The Buyer will have received a certificate signed by Security
Capital on behalf of the Sellers by a duly authorized officer of Security
Capital to such effect.

 

(b)           Each of the Sellers and the Company will have performed all of the
covenants required to be performed by it under this Agreement at or prior to the
Closing, except where the failure to perform does not have, and would be not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or materially adversely affect the ability of each of the Sellers
and the Company to consummate the Acquisition or perform its other obligations
hereunder.  The Buyer will have received a certificate signed by Security
Capital on behalf of the Sellers and the Company by a duly authorized officer of
Security Capital to such effect.

 

(c)           All applicable waiting periods (and any extensions thereof) under
the HSR Act and any Other Antitrust Laws will have expired or otherwise been
terminated, and the parties hereto will have received all other authorizations,
consents and approvals of all Governmental Entities (including under any Other
Antitrust Laws) in connection with the execution, delivery and performance of
this Agreement and the transactions contemplated hereby (including the
Acquisition).

 

(d)           No temporary, preliminary or permanent restraining Order
preventing the consummation of the Acquisition will be in effect; provided, that
prior to invoking this condition the Buyer will have used all commercially
reasonable efforts to have any such Order vacated.

 

(e)           No damage or destruction or other change has occurred with respect
to any of the Real Property or any portion thereof that, individually or in the
aggregate, would materially impair the use or occupancy of the Real Property or
the operation of the Company’s or its Subsidiaries’ business as currently
conducted thereon.

 

(f)            Each of the Capital Partners Advisory Services Agreement and the
Security Capital Advisory Services Agreement shall have been amended or
terminated, as applicable, by the parties in accordance with Section 6.8.

 

(g)           The Buyer shall have received from Morgan, Lewis & Bockius LLP,
counsel for Security Capital, an opinion which shall be addressed to the Buyer,
dated as of the Closing Date, substantially in the form of Exhibit A.

 

(h)           The Company shall have obtained and delivered to the Buyer and the
Buyer’s lenders payoff letters with respect to the Loan Agreement dated April 5,
2002, by and between the Company, Primrose School Franchising Company, Security
Capital and Bank One, N.A., as amended, all obligations of the Company and its
Subsidiaries under such Loan Agreement shall have been satisfied in full, and
the Buyer shall have received evidence satisfactory to it in its reasonable
discretion that all Liens on

 

45

--------------------------------------------------------------------------------


 

the assets of the Company and its Subsidiaries arising thereunder shall have
been released.

 

(i)            All intercompany indebtedness owed by the Company and its
Subsidiaries to Security Capital and its Subsidiaries (other than the Company
and its Subsidiaries) shall have been extinguished, and the Buyer shall have
received evidence reasonably satisfactory to it as to such extinguishment;
provided that nothing in this Section 7.1(i) shall affect any rights or
obligations of any Person under Section 6.13.

 

(j)            The Buyer will have received a certificate signed on behalf of
Security Capital by a duly authorized officer of Security Capital setting forth
the calculation of the Excess Cash Amount.

 

(k)           The Company shall have paid the amounts set forth in clauses (iv)
through (vii) of the definition of “Excess Cash Amount” (such amounts, the
“Pre-Closing Bonuses and Expenses”) and the Buyer shall have received evidence
reasonably satisfactory to it as to such payment.  Notwithstanding anything in
this Agreement to the contrary, in the event that the amount of cash and cash
equivalents held by the Company and its Subsidiaries, in the aggregate, as of
immediately prior to the Closing (but prior to paying any of the Pre-Closing
Bonuses and Expenses) is less than the aggregate amount required to pay all of
the Pre-Closing Bonuses and Expenses, then (i) immediately prior to the Closing
the Company shall pay all of the Pre-Closing Bonuses and Expenses for which it
has sufficient cash and cash equivalents to pay and (ii) simultaneously with the
Closing the Buyer shall pay all of the Pre-Closing Bonuses and Expenses which
were not paid by the Company.

 

7.2           Conditions to Obligation of the Sellers.  The obligation of the
Sellers to consummate the Acquisition is subject to the satisfaction or waiver
by the Sellers of the following conditions:

 

(a)           The representations and warranties of the Buyer set forth in this
Agreement will be true and correct in all respects as of the date of this
Agreement and as of the Closing Date (except to the extent such representations
and warranties speak as of another date, in which case such representations and
warranties will be true and correct as of such other date), except where the
failure of such representations and warranties to be so true and correct does
not adversely affect the ability of the Buyer to consummate the Acquisition and
the other transactions contemplated by this Agreement.  The Sellers will have
received a certificate signed on behalf of the Buyer by a duly authorized
officer of the Buyer to such effect.

 

(b)           The Buyer will have performed in all material respects all of the
covenants required to be performed by it under this Agreement at or prior to the
Closing except such failures to perform as do not materially adversely affect
the ability of the Buyer to consummate the Acquisition and the other
transactions contemplated by this Agreement.  The Sellers will have received a
certificate signed on behalf of the Buyer by a duly authorized officer of the
Buyer to such effect.

 

46

--------------------------------------------------------------------------------


 

(c)           All applicable waiting periods (and any extensions thereof) under
the HSR Act and any Other Antitrust Laws will have expired or otherwise been
terminated and the parties hereto will have received all other authorizations,
consents and approvals of all Governmental Entities (including under any Other
Antitrust Laws) in connection with the execution, delivery and performance of
this Agreement and the transactions contemplated hereby (including the
Acquisition).

 

(d)           No temporary, preliminary or permanent restraining Order
preventing the consummation of the Acquisition will be in effect; provided, that
prior to invoking this condition the Sellers and the Company will have used all
commercially reasonable efforts to have any such Order vacated.

 

(e)           The Sellers shall have received from Patton Boggs LLP, counsel for
the Buyer, an opinion addressing the matters set forth in Sections 5.1 and 5.2,
and otherwise in form and substance reasonably satisfactory to Security Capital,
which shall be addressed to the Sellers, dated as of the Closing Date.

 

ARTICLE VIII

 

TERMINATION; AMENDMENT; WAIVER

 

8.1           Termination of Agreement.  This Agreement may be terminated as
follows (the date of such termination, the “Termination Date”):

 

(a)           by mutual written consent of the Buyer and Security Capital at any
time prior to the Closing;

 

(b)           by either the Buyer or Security Capital if any Governmental Entity
will have issued an Order or taken any other action permanently enjoining,
restraining or otherwise prohibiting the transactions contemplated by this
Agreement and such Order or other action will have become final and
nonappealable;

 

(c)           by either the Buyer or Security Capital if the Closing does not
occur on or before April 15, 2006; provided that the right to terminate this
Agreement under this Section 8.1(c) will not be available to any party whose
breach of any provision of this Agreement results in the failure of the Closing
to occur by such time;

 

(d)           by Security Capital if the Security Capital Board determines that
it has received a Superior Proposal;

 

(e)           by the Buyer if any of the Sellers or the Company has breached
their respective representations and warranties or any covenant or other
agreement to be performed by it in a manner such that the Closing conditions set
forth in Section 7.1(a) or 7.1(b) would not be satisfied; or

 

47

--------------------------------------------------------------------------------


 

(f)            by Security Capital if the Buyer has breached its representations
and warranties or any covenant or other agreement to be performed by it in a
manner such that the Closing conditions set forth in Section 7.2(a) or 7.2(b)
would not be satisfied.

 

8.2           Certain Fees and Expenses.

 

(a)           If this Agreement is terminated by Security Capital pursuant to
Section 8.1(d), then, within five Business Days after the Termination Date, the
Company will pay to the Buyer, in immediately available funds, an amount equal
to the Termination Fee.

 

(b)           As used in this Agreement, “Termination Fee” means an amount equal
to $2,550,000.

 

8.3           Effect of Termination.  In the event of termination of this
Agreement by either Security Capital or the Buyer as provided in Section 8.1,
this Agreement will forthwith become void and have no effect, without any
Liability (other than as set forth in Section 8.2(a) or with respect to any suit
for breach of this Agreement) on the part of the Buyer, the Company or the
Sellers (or any stockholder, agent, consultant or Representative of any such
party); provided, that the provisions of Sections 8.2, 9.1, 9.6, 9.7, 9.8, 9.11,
9.14, 9.15 and this Section 8.3 will survive any termination hereof pursuant to
Section 8.1.

 

8.4           Amendments.  This Agreement may be amended by the parties hereto,
by action taken or authorized by, in the case of the Buyer, by the Buyer’s Board
of Directors, in the case of the Company, by its Board of Directors, and in the
case of the Sellers, by Security Capital; provided that no such amendment will
have a disproportionate effect on any Seller that did not consent to such
amendment.  This Agreement may not be amended except by an instrument in writing
signed on behalf of the Buyer, the Company and Security Capital.

 

8.5           Waiver.  At any time prior to the Closing, the Buyer may
(a) extend the time for the performance of any of the covenants, obligations or
other acts of the Sellers and the Company or (b) waive any inaccuracy of any
representations or warranties or compliance with any of the agreements,
covenants or conditions of the Sellers or any conditions to its own
obligations.  Any agreement on the part of the Buyer to any such extension or
waiver will be valid only if such waiver is set forth in an instrument in
writing signed on its behalf by its duly authorized officer.  At any time prior
to the Closing, Security Capital (on behalf of the Sellers) and the Company, may
(a) extend the time for the performance of any of the covenants, obligations or
other acts of the Buyer or (b) waive any inaccuracy of any representations or
warranties or compliance with any of the agreements, covenants or conditions of
the Buyer or any conditions to their own obligations.  Any agreement on the part
of Security Capital (on behalf of the Sellers) and the Company to any such
extension or waiver will be valid only if such waiver is set forth in an
instrument in writing signed (on behalf of the Sellers and the Company) by a
duly authorized officer of Security Capital; provided that no such extension or
waiver will

 

48

--------------------------------------------------------------------------------


 

have a disproportionate effect on any Seller that did not consent to such
extension or waiver.  The failure of any party to this Agreement to assert any
of its rights under this Agreement or otherwise will not constitute a waiver of
such rights.  The waiver of any such right with respect to particular facts and
other circumstances will not be deemed a waiver with respect to any other facts
and circumstances, and each such right will be deemed an ongoing right that may
be asserted at any time and from time to time.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1           Press Releases and Public Announcement.  Prior to the Closing, the
Buyer will not issue any press release or make any public announcement relating
to this Agreement, the Acquisition or the other transactions contemplated by
this Agreement without the prior written approval of Security Capital.  Neither
the Sellers (other than Security Capital) nor the Company will issue any press
release or make any public announcement relating to this Agreement, the
Acquisition or the other transactions contemplated by this Agreement without the
prior written approval of the Buyer and Security Capital.  Prior to the Closing,
Security Capital will not issue any press release or make any public
announcement relating to this Agreement, the Acquisition or the other
transactions contemplated by this Agreement without the prior written approval
of the Buyer; provided, that Security Capital may issue any such press release
or make such public announcement it believes in good faith is required to be
made by applicable Law or any applicable rule or regulation promulgated by the
American Stock Exchange after consultation with legal counsel, in which case
Security Capital will use its commercially reasonable efforts to advise the
Buyer of any such press release or other announcement prior to making any such
disclosure; provided, further, that nothing in this Section 9.1 will restrict
the ability of any Person from preparing and filing with the SEC a Schedule 13D
or any amendments to Schedule 13D that such Person believes in good faith it is
required to be filed by applicable Law.  Notwithstanding anything in this
Agreement to the contrary, the Company and its Subsidiaries may amend its
Uniform Franchise Offering Circular in order to disclose the transactions
contemplated by this Agreement and may amend its franchise registrations in
Illinois, Michigan, Minnesota, Virginia and Wisconsin to reflect the amendments
to the Uniform Franchise Offering Circular.  For the purposes of clarity, the
parties hereto acknowledge and agree that Security Capital shall have the right
to provide potential acquirors of the outstanding shares or assets of Security
Capital with a copy of this Agreement and the related schedules and exhibits.

 

9.2           No Third-Party Beneficiaries.  This Agreement will not confer any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns, other than Section 6.10, which will
be for the benefit of the Persons set forth therein, and any such Person will
have the independent right to enforce its rights under such Section.

 

9.3           Entire Agreement.  This Agreement (including the Exhibits and the
Schedules hereto) constitutes the entire agreement among the parties hereto and

 

49

--------------------------------------------------------------------------------


 

supersedes any prior understandings, agreements or representations, including
any agreements related to the reimbursement of the Buyer’s due diligence related
expenses, by or among the parties hereto, written or oral, to the extent they
related in any way to the subject matter hereof.

 

9.4           Succession and Assignment.  This Agreement will be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.  No party hereto may assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval, in the case of assignment by the Buyer, Security
Capital, and, in the case of assignment by the Sellers or the Company, the
Buyer.

 

9.5           Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement, and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties, and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

9.6           Notices.  All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission or mailed (by
registered or certified mail, postage prepaid, return receipt requested) or
delivered by reputable overnight courier, fee prepaid, to the parties hereto at
the following addresses or facsimile numbers:

 

If to any Seller, to the address set forth for such Seller on Schedule A, with
copies to:

 

Security Capital Corporation

Eight Greenwich Office Park, Third Floor

Greenwich, Connecticut 06831

Facsimile:

(203) 625-0423

Attention:

Brian D. Fitzgerald

 

Chairman and Chief Executive Officer

and

 

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178-0060

Facsimile:

212-309-6001

Attention:

Christopher T. Jensen, Esq. and

 

George G. Yearsich, Esq.

and

 

Richards, Layton & Finger, P.A.

One Rodney Square

920 North King Street

 

50

--------------------------------------------------------------------------------


 

Wilmington, DE 19801

Facsimile:

(302) 498-7748

Attention:

Srinivas M. Raju, Esq.

 

If to the Company, to :

 

Primrose Holdings, Inc.

c/o Security Capital Corporation

Eight Greenwich Office Park, Third Floor

Greenwich, Connecticut 06831

Facsimile:

(203) 625-0423

Attention:

Brian D. Fitzgerald

 

Chairman and Chief Executive Officer

 

with copies to:

 

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178-0060

Facsimile:

212-309-6001

Attention:

Christopher T. Jensen, Esq. and

 

George G. Yearsich, Esq.

 

and

 

Richards, Layton & Finger, P.A.

One Rodney Square

920 North King Street

Wilmington, Delaware 19801

Facsimile:

(302) 498-7748

Attention:

Srinivas M. Raju, Esq.

 

If to the Buyer, to:

 

PHC Acquisition, Inc.

c/o American Capital

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Facsimile:

(301) 654-6714

Attention:

Compliance Officer

 

 

with copies to:

 

American Capital

Three Hundred Four Falls

300 Conshohocken State Road, Suite 380

 

51

--------------------------------------------------------------------------------


 

West Conshohocken, Pennsylvania 19428

Facsimile:

(610) 238-0230

Attention:

Kenneth E. Jones

 

and

 

Patton Boggs, LLP

2001 Ross Avenue

Suite 3000

Dallas, Texas 75201

Facsimile:

(214) 758-1550

Attention:

Charles P. Miller

 

Any party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other parties
notice in the manner set forth herein.

 

9.7           Governing Law.  This Agreement will be governed by, and construed
in accordance with, the Laws of the State of Delaware, without giving effect to
any choice of Law or conflict of Law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Delaware.

 

9.8           Dispute Resolution.  If a dispute of any kind arises in connection
with this Agreement, and such dispute cannot be settled through direct
discussions between representatives of Security Capital (or, if Security Capital
is not involved in such dispute, representatives of the Sellers who are involved
in such dispute) and representatives of the Buyer within thirty (30) days
following receipt of notice of such dispute, the parties agree that such dispute
shall be submitted within fifteen (15) days of the date which is the end of the
30-day period to, and settled finally by, binding arbitration in New York, New
York, administered by the American Arbitration Association under its Commercial
Arbitration Rules as then in effect (the “Rules”).  The arbitration shall be
conducted before three (3) arbitrators of exemplary qualifications and stature,
who shall be selected in accordance with the Rules.  At the request of either
Security Capital (or, if Security Capital is not involved in such dispute, at
the request of any of the Sellers who are involved in such dispute) or the
Buyer, the arbitrators may take any interim measure they deem necessary,
including measures for the conservation of any items forming the subject matter
in dispute, which measures may take the form of an interim award.  The
arbitrators shall not award punitive, consequential, incidental or special
damages.  In rendering their award, the arbitrators shall be required to adopt
the position of either the party bring the claim or the party opposing the
claim.  The parties hereby waive any form of notification or deposit of the
award except as required by the Rules.  Judgment on the award may be entered in
any court having competent jurisdiction over such award or having jurisdiction
over the parties or their respective assets.  The laws of the State of Delaware
shall govern any arbitration and the validity and scope and effect of this
Section 9.8.  The non-prevailing party shall bear all expenses of the
arbitrators incurred in any arbitration hereunder.  In the event of arbitration
arising under this Agreement, the

 

52

--------------------------------------------------------------------------------


 

prevailing party shall be entitled to recover from the non-prevailing party its
reasonable attorney’s fees and expenses incurred in connection with such
arbitration.

 

9.9           Headings.  The descriptive headings contained in this Agreement
are included for convenience of reference only and will not affect in any way
the meaning or interpretation of this Agreement.

 

9.10         Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms of such illegal, invalid or unenforceable provision as may be possible.

 

9.11         Expenses.  Except as otherwise provided in this Agreement
(including, Sections 2.5, 6.1, 6.10, 6.13 and 8.2), whether or not the
Acquisition is consummated, all Expenses incurred in connection with this
Agreement and the transactions contemplated hereby will be paid by the party
incurring such Expenses; provided that all Transaction Expenses will be paid by
the Company immediately prior to the Closing; provided further, in no event
shall the Company be responsible for any Transaction Expenses in excess of the
amount of Transaction Expenses used to calculate the Excess Cash Amount. As used
in this Agreement, “Expenses” means the out-of-pocket fees and expenses of the
financial advisor, counsel and accountants incurred in connection with this
Agreement and the transactions contemplated hereby.

 

9.12         Non-Survival of Representations, Warranties and Agreements.  None
of the representations, warranties, covenants and other agreements in this
Agreement or in any instrument delivered pursuant to this Agreement, including
any rights arising out of any breach of such representations, warranties,
covenants and other agreements, will survive the Closing; except that nothing in
this Agreement (including this Section 9.12) shall limit or restrict any of the
parties’ right to maintain or recover any amounts in connection with the breach
of any covenants or agreements set forth in Sections 2.1, 2.2, 2.4, 2.5, 6.1,
6.2, 6.3(a), (b) and (c), 6.6, 6.8, 6.10, 6.11, 6.13 and 9.1 or in connection
with fraud, intentional misrepresentation or willful or criminal misconduct.

 

9.13         Incorporation of Exhibits and Schedules.  The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

 

9.14         Limited Recourse.  Notwithstanding anything in this Agreement to
the contrary, the obligations and Liabilities of the parties hereunder will be
without recourse to any stockholder of such party or any of such stockholder’s
Affiliates (other than such party), or any of their respective Representatives
or agents (in each case, in their capacity as such).

 

53

--------------------------------------------------------------------------------


 

9.15         Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties will be
entitled to specific performance of the terms hereof in addition to any other
remedy at law or equity.

 

9.16         Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed will be deemed to be an original but all of which taken
together will constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile will be effective
as delivery of a manually executed counterpart of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BUYER:

COMPANY:

 

 

PHC ACQUISITION, INC.

PRIMROSE HOLDINGS, INC.

 

 

 

 

By:

/s/ Kenneth E. Jones

 

By:

/s/ Jo Kirchner

 

 

Name: Kenneth E. Jones

 

Name: Jo Kirchner

 

Title: Vice President

 

Title: Vice President

 

 

SELLERS:

 

 

 

SECURITY CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Brian D. Fitzgerald

 

/s/ Jo Kirchner

 

 

Name: Brian D. Fitzgerald

Jo Kirchner

 

Title: Chairman, President & CEO

 

 

 

 

 

 

 

/s/ Robert Benowitz

 

/s/ Derek Fuller

 

Robert Benowitz

Derek Fuller

 

 

 

 

/s/ Jim Steger

 

/s/ Lee Scott

 

Jim Steger

Lee Scott

 

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Stockholders

 

Name

 

Number of
Shares Owned

 

Number of
Sale Shares

 

Share
Payment(1)

 

Payment Instructions

 

Address

 

Security Capital Corporation

 

25,600

 

25,600

 

$

78,803,200.00

 

To: Mellon Bank, Pittsburgh,PA,
ABA#: 0430-00261

 

For credit to: Merrill Lynch,
Acct #: 101-1730

 

For further credit to: Security Capital Corporation,
Acct#: 832-07913

 

Eight Greenwich Office Park
Third Floor
Greenwich,
CT 06831

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jo Kirchner

 

300

 

186

 

$

572,554.50

 

To: Wachovia Bank,
ABA#: 061000227

 

For credit to: Mary Jo Kirchner,
Acct#: 1000207957243

 

1491 Benson Road
Dallas,
Ga.  30132

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert Benowitz

 

100

 

51

 

$

156,990.75

 

To: Bank of America,
ABA#: 026009593

 

For credit to: Robert A. Benowitz and Judy M. Benowitz,
Acct#: 003273385841

 

33 Westchester Drive Cartersville, GA 30120

 

 

--------------------------------------------------------------------------------

(1) The Share Payments listed are before the deduction of the Per Share Cash
Deficit Adjustment (if any).

 

--------------------------------------------------------------------------------


 

Schedule B

Optionholders

 

Name

 

Number of Option
Shares Owned

 

Number of
Option Shares to
be Terminated
and Canceled

 

Option
Payment(2)

 

Aggregate 
Exercise Price
for Option
Shares to be
Terminated
and Canceled

 

Payment Instructions

 

Address

 

Jo Kirchner

 

1,040

 

1,040

 

$

2,681,380.00

 

$

520,000.00

 

To: Wachovia Bank,
ABA#: 061000227

 

For credit to: Mary Jo Kirchner,
Acct#: 1000207957243

 

1491 Benson
Road
Dallas,
GA 30132

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert Benowitz

 

346.67

 

346.67

 

$

893,801.93

 

$

173,335.00

 

To: Bank of America,
ABA#: 026009593

 

For credit to:
Robert A. Benowitz and
Judy M. Benowitz,
Acct#: 003273385841

 

33 Westchester Drive
Cartersville,
GA 30120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jim Steger

 

195

 

195

 

$

463,464.30

 

$

136,794.00

 

To: Digital Credit Union,
ABA#: 211391825

 

For credit to:
James T. Steger and
Kathleen J. Steger,
Acct#: 11602570

 

272 Flagstone
Way Acworth,
GA 30101

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Derek Fuller

 

195

 

195

 

$

463,464.30

 

$

136,794.00

 

To: Regions Bank,
ABA#: 062005690

 

For credit to: J. Derek
and Deborah Fuller,
Acct#: 0600782918

 

44 Potomac
Drive Dallas,
GA 30132

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lee Scott

 

195

 

195

 

$

463,464.30

 

$

136,794.00

 

To: Bank of America,
ABA#: 061000052

 

For credit to:
Lee A. Scott,
Acct#: 003267037051

 

3530 Piedmont Road,
PH4 Atlanta,
GA 30305

 

 

--------------------------------------------------------------------------------

(2)  The Option Payments listed are before the deduction of the Per Share Cash
Deficit Adjustment (if any).

--------------------------------------------------------------------------------